 RANDOM ACQUISITIONS
, LLC 357 NLRB No. 32 
303
Random Acquisitions, LLC 
and
 Sherrie Cvetnich.  
Case 07ŒCAŒ052473 
August 2, 2011 
DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND PEARCE On March 21, 2011, Administrative Law Judge Mark 
D. Rubin issued the attached
 decision.  The Respondent 
filed exceptions, and the Acting General Counsel filed an 
answering brief.1 The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and brief and has decided to 
affirm the judge™s rulings, findings, and conclusions, and 

to adopt the recommended Order as modified.
2 ORDER 
The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified below and orders that the Respondent, Random 
Acquisitions, LLC, Battle Creek, Michigan, its officers, 

agents, successors, and assigns, shall take the action set 
forth in the Order as modified. 
1. Substitute the following for paragraph 2(e). 

ﬁ(e) Within 14 days after service by the Region, post at 
its Battle Creek, Michigan facility copies of the attached 
notice marked ﬁAppendix.ﬂ
87  Copies of the notice, on 
forms provided by the Regional Director for Region 7, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 co
nsecutive days in conspicuous places, 
including all places where notices to employees are cus-
tomarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such 
as by email, posting on an in
tranet or an internet site, 
and/or other electronic means,
 if the Respondent custom-
arily communicates with its employees by such means.  
Reasonable steps shall be taken by the Respondent to 

ensure that the notices are 
not altered, defaced, or cov-
                                                           
1 The Respondent also filed a motion for leave to amend its answer 
to deny allegations, previously adm
itted, that alleged discriminatees 
Sherrie Cvetnich, Eric Cvetnich, a
nd Teresa Burge were (1) statutory 
employees; and (2) discharged on 
October 16, 2009.  The Acting Gen-
eral Counsel filed an opposition to the motion.  The Board denied the 
Respondent™s motion on July 12, 2011.   
2 We shall modify the judge™s r
ecommended Order to require elec-
tronic distribution of the notice ﬁif the Respondent customarily com-
municates with its employees by such means,ﬂ in accord with 
J. Picini 
Flooring
, 356 NLRB 11 (2010).  We shall also modify the recommend-
ed Order to include the Board™s st
andard certification-of-compliance 
provision. 
ered by any other material.  If the Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent 
shall duplicate and mail, at 
its own expense, a copy of the notice to all current em-

ployees and former employees employed by the Re-
spondent at any time since October 16, 2009.ﬂ 
2. Add the following as paragraph 2(f). 

ﬁ(f) Within 21 days after service by the Region, file 
with the Regional Director 
for Region 7 a sworn certifi-
cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 
taken to comply.ﬂ 
 Joseph D. Canfield, Esq., for the General Counsel. 
James R. Durant, Esq., 
of Portage, Michigan, for the Respond-
ent. 
DECISION 
MARK D. RUBIN, Administrative Law Judge.  This case was 
tried in Grand Rapids, Michig
an, on September 30 and October 1, 2010, based on a charge file
d on October 26, 2009, by Sher-
rie Cvetnich (Charging Party) against Random Acquisitions, 
LLC (Respondent).  The Regional 
Director™s complaint, dated 
June 30, 2010, alleges that th
e Respondent violated Section 
8(a)(1) of the Act by discharging its employees Eric Cvetnich, 
Teresa Burge, and Sherrie Cvetnich on October 16, 2009.
1  The 
Respondent, by its answer to 
the complaint submitted 2 days 
before the opening of the hearin
g herein, admitted discharging 
its said employees on October 16, 
but denied that it did such for 
reasons prohibited by Section 8(a)(1). 
The General Counsel™s theory of violation is that the three 
employees named in the complain
t were discharged on October 
16 because, on that same date, Sherrie Cvetnich concertedly 
protested the Respondent™s fail
ure to pay them earned wages 
due for work already performed.
2  The Respondent, despite 
admissions contained in its answer, contends that, in fact, the 

named individuals were either 
not employees, or were dis-
charged on a date earlier than
 October 16.  The Respondent 
also maintains that Sherrie Cvetnich misbehaved while com-
plaining to the Respondent about its failure to provide them 
with their wages. 
At trial, the parties were afforded a full opportunity to exam-
ine witnesses, to adduce competent, relevant, and material evi-
dence, to argue their positions
 orally, and to file briefs. 
Based on the entire record, including my observation of wit-
ness demeanor,3 and after carefully considering the posthearing 
briefs filed by the Respondent and the General Counsel, I make 
the following 
                                                           
1 Unless otherwise specified, all dates herein refer to 2009. 
2 The complaint alleges that Sherri
e Cvetnich™s assertedly protected 
concerted activity occurred in the pr
esence of Teresa Burge and Eric 
Cvetnich.  I find, infra, that the activ
ity did not take place in Eric Cvet-
nich™s presence. 
3 In the absence of a more detailed discussion as to a particular issue 
of fact, and in general, my findings as to disputed facts include a con-

sideration of the demeanor of a witness during testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 304 
FINDINGS OF FACT
 I.  JURISDICTION
 The parties, at hearing, stipulated to the factual jurisdictional 
allegations contained in the comp
laint.  Based on such, I find 
that at all material 
times the Respondent, a 
corporation with an 
office and place of business in Battle Creek, Michigan, has 
been engaged in the management and rental of an office build-
ing located in Battle Creek, Mi
chigan, known as the Heritage 
Towers (Heritage), the only facility involved in this proceeding.  
During the calendar year 2009, the Respondent, in conducting 
its business operations, derived 
gross revenues in excess of 
$100,000, of which in excess 
of $25,000 was derived from 
Securitas, Inc. (Securitas) and Midwest Communication Ser-
vices, Inc. (Midwest). 
Securitas is engaged in the business of providing security 
services, and leases an office in Heritage.  During the calendar 
year 2009, Securitas performed secu
rity services valued in ex-
cess of $50,000 in states other than the State of Michigan.  
Midwest is engaged in the busin
ess of radio broadcasting, and 
leases space in Heritage.  Du
ring the calendar year 2009, Mid-
west received gross revenues in
 excess of $100,000, held mem-
bership in and is a stockholder of
 Broadcast Music International (BMI), and advertised various 
nationally sold products includ-
ing the vehicles of General Motors Corporation, Ford Motor 
Company, and Toyota Motor Company, music concert tickets, 
and prepared food products sold by McDonalds Corporation 
and Subway restaurants.  Based on 
these stipulated facts, I find 
that the Respondent has been an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act. II.  ALLEGED UNFAIR LABOR PRACTICES
 The Respondent owns and opera
tes Heritage Towers, a high-
rise office building and banquet facility in Battle Creek, Michi-
gan.4  Linda Tessin (Tessin) was 
hired as the operating manager 
of Heritage in 1994, a time when the building was owned by 
Art Dore.  Tessin™s son, Eric Cvetnich, was also hired by Art 
Dore, to perform building maintenance work.  In 1995, Tessin 
hired her daughter, Sherrie Cvetnich, to clean the common 
areas of Heritage and the office 
suites, and to work at banquets, 
setting up and ﬁtearing downﬂ the banquet room for functions, 
working in the kitchen, and bussing tables during parties. 
Also in 1995, Tessin hired Teresa Burge
5 to work at ban-
quets on weekends.  Burge testifie
d that her work consisted of 
ﬁsetting up and tearing down the 
parties.ﬂ  Tessin hired Burge 
as a full-time employee in October 2008.  Burge, in addition to 
working banquets, began to clean the building™s lobby and 
main floor.  Tessin scheduled 
employees for work, hired bar-
tenders for banquets, and chose c
ontractors to perform work in 
the building. 
In August 2008, Art Dore sold Heritage to the Respondent, a 
                                                           
4 The building is referred to on the record sometimes as ﬁHeritage 
Towersﬂ and other times as ﬁHerita
ge Tower.ﬂ  Throughout the deci-
sion, the building is referred to as 
either ﬁHeritage Towersﬂ (the name 
utilized in the complaint)
 or just ﬁHeritage.ﬂ 
5 Burge is not a relative of Tessin. 
real estate holding company, of which 50 percent is owned by 
Timothy Hogan.
6  Hogan testified that he first did a ﬁwalk-
throughﬂ of Heritage in 2007, before the Respondent purchased 
the property from Dore.  But he later testified that the walk-
through occurred about ﬁtwo months before the acquisition,ﬂ 
which would have put the walk through in June 2008. The Re-
spondent™s counsel asked Hogan if he did the walk-through 
alone or with somebody.  Hogan 
first answered ﬁalone.ﬂ  Then 
Hogan testified, ﬁActually, I 
was escorted by someone that 
worked for Art Dore, and I believe it was his son-in-law.ﬂ  Still 
again, Hogan testified that Tessin was ﬁwith me for part of the 
time, just not the entire time.ﬂ 
Hogan™s testimony as to his in
itial walk-through of Heritage 
centered on his appreciation for a bank vault that he discovered, 
and its condition.  In short, Ho
gan testified that he was awe-
struck by the ﬁbeautyﬂ of the ba
nk vault, that Tessin, who ac-
companied him to the vault, told him that they had ﬁstarted 
taking some of the brass out,ﬂ ﬁbecause Art Dore was a guy 
who wouldn™t give them any mone
y to work on stuff.ﬂ  Hogan 
testified that he told Tessin, ﬁPlease, I™m buying this building.  
Whatever you do, don™t hurt this any more.
7  I love this.ﬂ
8  Hogan testified that he again vi
sited Heritage with Ben Bates 
ﬁeither before or after I acquired the building. . . .ﬂ  According 
to Hogan, Bates ﬁalso fell in lo
ve with the bank vault.ﬂ  Hogan 
further testified that he observe
d the bank vault was in substan-
tially similar condition to his earlier visit. 
Initially after the sale, the Respondent utilized Mean Ben 
Syndicate LLC (Mean Ben), owne
d by Ben Bates, to manage 
the building, but retained Tessin 
as the building manager.  Tes-
sin showed Bates around the property and introduced him to 
Sherrie Cvetnich, Teresa Burge, and Eric Cvetnich, telling 
Bates that Sherrie Cvetnich and Burge were banquet staff, and 
                                                           
6 Hogan testified that he ﬁbelieve
sﬂ the purchase took place in Au-
gust 2008. 
7 Tessin testified that, in fact, she did have a conversation with Ho-
gan, in which Hogan told her not to
 remove additional metal from the 
bank vault, but that it was before Hogan actually purchased the build-
ing, and that she couldn™t remember whether or not he ever also told 
her this after becoming owner of Heritage. 
8 The Respondent™s counsel simply asked Hogan ﬁwhat condition 
was the vault in?ﬂ  Hogan™s answer
 took up almost an entire page of 
transcript, and included the following:  ﬁIt was in about 75 percent 

internally.  The external
, if I might give an explanationŠas you walk 
up to it, it™s a gigantic bank vault with a 30,000-pound door and there™s 
a gated door that has to be opened once you open the 30,000-pound 

door that lets you into a safety deposit box room, I would call it, which 
isŠthere™s probably thousands ofŠt
here™s probably a thousand safety 
deposit boxes, if I were to guess, with very beautiful, ornate brass 

doors.  And I went in and I wasŠI 
remarked at just how unbelievably 
cool and beautiful this was.  It was ju
st a work of art.  It was beautiful.  
It was put in before they put the rest of the building around it.  And I 

did notice that, as I started walking through, there was a room in the 
back corner that was just a concrete
 room.  And I asked what this was, 
and they said, ‚well, it was anot
her vault room, but, you know, we 
started taking some of the brass out
 of here™ because Art Dore was a 
guy who wouldn™t give them any mone
y to work on stuff.  And I said, 
‚Please.™  I said, ‚I™m buying this building.  Whatever you do, don™t 

hurt this any more.  I love this.ﬂ 
 RANDOM ACQUISITIONS
, LLC 305
Eric Cvetnich the maintenance supervisor.
9  Tessin managed 
Heritage on a day-to-day basi
s, including signing and issuing 
paychecks and checks for expenses on a checking account 
maintained by Mean Ben.  Te
ssin continued with her other 
duties including scheduling employees, and arranging for bar-
tenders to work banquets. 
In June 2009 the Respondent, in the person of Hogan, re-
placed Mean Ben in the mana
gement of Heritage.  Hogan
10 visited Heritage in June. He an
d Tessin went to a local bank, 
and opened a checking account for the Respondent.
11  Tessin, 
following Hogan™s instructions, us
ed this account to pay build-
ing expenses and issue payroll checks,
12 instead of the prior 
checks which bore the Mean Ben account information.  Tes-
sin™s duties did not change under the Respondent™s stewardship.  
On a later visit to Heritage, 
about September 19, Tessin intro-
duced Sherrie Cvetnich and Burge to Hogan, telling him they 
were employees.
13  Hogan testified that during this visit he 
noticed that the vault ﬁwas significantlyŠI™ll use the word 
‚destroyed™.ﬂ  Hogan testified that most of the brass was miss-
ing, and that he again aske
d Tessin to stop removing the 
brass.
14 Subsequently, Hogan asked hi
s long-time friend Hogarth Jo-                                                           
9 Testimony of Tessin.  Apparently
 Tessin believed that Eric Cvet-
nich™s title was maintenance supervis
or, although Eric Cvetnich did not 
testify as to such.  In 
any case, as discussed infra, there is no evidence 
that Eric Cvetnich ever s
upervised another employee. 
10 Hogan lived in Florida and did not
 regularly appear at Heritage. 
11 Hogan became an additional si
gner on the account in September. 
12 In response to questions asked by the Respondent™s counsel on 
cross-examination, Sherrie Cvetnich
, Burge, and Tessin testified that 
they did not receive IRS W-2 forms for 2009 from the Respondent. 
13 Sherrie Cvetnich testified that 
Tessin introduced her and Burge to 
Hogan ﬁas employees,ﬂ but didn™t men
tion what work they performed.  
Burge testified that Tessin introduced her and Cvetnich to Hogan, but 

didn™t mention their employment stat
us.  Hogan testified that Tessin 
introduced Burge and Sherrie Cvetnich
 to him, telling him that they 
worked the banquet hall on weekends, a
nd that Sherrie Cvetnich ﬁhad a 
cleaning company and they clean for te
nants.ﬂ  Hogan also testified he 
became aware that Sherrie Cvetnich 
was working at Heritage during the 
conversation.  Thus, by these accounts, Hogan became aware of their 
status as employees at least by this conversation in September. 
14 Hogan™s answers to his counsel™s questions as to this trip ranged 
far beyond the questions and became a moving narrative of his thoughts 
on various subjects, detr
acting from his credibility as a witness.  For 
example, the Respondent™s counsel 
simply asked Hogan whether he 
observed the vault on this visit to 
Heritage.  Hogan™s answer, verbatim, 
is as follows:  ﬁI believe the next time I visited the vaultŠI™m not 

exactly sure when the next time I vi
sited the building was.  I know that 
my wife and I traveled to Battle Cree
k in September, in late September 
of ™09.  She and I were in New York
.  We decided to fly to Battle Creek 
together.  She had never seen the building and I wanted to show her the 
building.  I got in on a Friday, I believe, midday.  One of things I had to 
do was I was not yet a signer on th
e Random Acquisitions account that 
was opened.  It was opened up remotely
.  I faxed a driver™s license and 
our corporation paperwork in June, 
I believe, and Linda had gone over 
and opened the account.  She was our registered agent in Michigan.  

And I became a signer on the account that Friday.ﬂ  Hogan™s long re-
sponse to his counsel™s question, never reached the subject matter of the 
question. 
seph
15 to accompany him on a visit to Heritage to look over the 
property.  According to Joseph, Hogan told him that he had 
purchased a ﬁ20-story skyscraper,ﬂ and Joseph replied, ﬁyou 
got to be kidding me.ﬂ  Joseph 
testified that the two of them 
had been trying to get together for a number of years, and Ho-
gan said, ﬁCould you come:  You wa
nt to meet me in Detroit?  
You know, take a look at the building and tell me what you 
think.ﬂ  Hogan and Joseph traveled to Heritage on September 
25.  Hogan returned to Florid
a on October 1, and Joseph re-
mained until October 3.  Upon their arrival at Heritage, Hogan 
introduced Joseph to Tessin, tel
ling her that Joseph ﬁwas there 
to help us get a handle on things.ﬂ 
According to Tessin, Joseph walked around the building dur-
ing his stay, and asked a lot of 
questions about it.  Tessin de-
scribed the questions as ﬁHow the HVAC worked, how the 
boiler system worked, those kind of
 questions.ﬂ  As to some of 
these questions, Tessin directed Joseph to Eric Cvetnich, and 
heard Joseph and Eric Cvetnich talking about ﬁgeneral mainte-
nance, repairs of the building.ﬂ  According to Tessin, Joseph 
told Tessin, during his visit, th
at she did banquets well, but as 
to all other responsibilities, she had to ﬁgo through him.ﬂ  Tes-
sin testified that, neverthele
ss, her duties did not change. 
According to Hogan, during his 
visit to Heritage, he became 
concerned over the state of the building.  He testified as to the 
upper floors of the building:  ﬁc
omplete utter neglect, tiles 
down, mold on the ceilings . . . wa
ter leaks, frozen pipes, never 
mitigated.ﬂ  Hogan asked Tessin about the state of the upper 
floors, and she replied, ﬁWe don™t have the money to do any-
thing up here and we don™t have the manpower to work on this 
stuff.ﬂ16 Tessin testified that in early October, Joseph called an em-
ployee meeting in an office that he was temporarily occupying 
in the building.  Present for 
the meeting besides Tessin and 
Joseph were Sherrie Cvetnich, Burge, Eric Cvetnich, and Zach 
Cvetnich,
17 at times. Tessin testified 
that during the part of the 
meeting she attended, Joseph told the employees that the Re-

spondent had no money, that the hours of Sherrie Cvetnich and 
Burge needed to be cut, and that employees needed to make the 
most of the limited resources,
18 suggesting that employees 
make sure that the trash containers are full when trash collec-
tion was scheduled.  
Tessin testified that after the meeting she 
gave Joseph written job descript
ions for each employee, includ-
                                                           
15 Joseph testified that he and H
ogan have been friends for over 20 
years, attended college together, and 
have had various types of business 
relationships over the years.  Tessi
n testified that Joseph eventually 
maintained an office in the building, 
and instructed her that as to any 
business other than banquets, ﬁshe 
needed to go through him.ﬂ  Hogan 
testified that he instructed Joseph 
to carry out management decisions 
such as the asserted decisions to lay off employees.  Joseph testified 

that he called an employee meeti
ng at Heritage, a
nd questioned em-
ployees as to their jobs.  Clearly, Hogan designated Joseph as a 2(11) 
and a 2(12) agent of the Respondent, a
nd I so find that he occupied said 
status.  No party contended to the contrary. 
16 Credited, uncontroverted testimony of Hogan. 
17 Tessin testified that Eric Cvetni
ch™s son, Zach Cvetnich, was a 
temporary employee, that he was hired in early October 2009, and that 
he would have, but didn™t, receive hi
s first payroll check on October 14. 
18 Only Tessin testified that Hogarth talked about cutting employee 
hours. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 306 
ing Sherrie Cvetnich, Burge, Eric Cvetnich, Zach Cvetnich, and 
Tessin. 
Burge and Sherrie Cvetnich also testified as to the October 
employee meeting with Joseph.  
Counsel for the acting General 
Counsel asked Burge what she remembered Joseph saying at 
the meeting, and she testified that he said he was there to make 
sure ﬁeverything was running 
smoothly,ﬂ that ﬁeverybody was 
doing their job,ﬂ and to make su
re the dumpsters were full on 
ﬁgarbage day.ﬂ  She was not sp
ecifically asked,
 and did not 
testify, as to whether he said anything about the hours of Sher-
rie Cvetnich and Burge being cut, as testified to by Tessin. 
Eric Cvetnich testified that he also attended the employee 
meeting.  According to Cvetni
ch, Joseph asked the employees 
for their job descriptions, and each employee told Joseph what 
their work consisted of.  Eric Cvetnich told Joseph that he per-
formed maintenance work, and 
described his maintenance du-
ties.  Sherrie Cvetnich and Burge told Joseph that they worked 
parties and banquets
 and also mopped fl
oors, cleaned, and 
painted.19  Eric Cvetnich testified that subsequent to the meet-
ing, he received work assi
gnments from both Tessin and Jo-
seph, and that Joseph instructed him to inspect a leak in a 
chimney flue. 
Sherrie Cvetnich testified that at the meeting, Joseph said 
that she and Burge should continue
 with their duties, that the 
dumpster had to be full of tras
h for the scheduled pickup, and 
that even though the Respondent had no money, that if they 
absolutely needed some, ﬁﬂit w
ould just take one phone call and 
a check would be here.ﬂ
20  Sherrie Cvetnich was not specifical-
ly asked, and did not testify, as to whether Joseph said anything 
about employee hours being cut, 
as testified to by Tessin.
21  Joseph testified that he did hold
 an employee meeting in late 
September, but was not asked 
any questions about what was 
said during the meeting, and offered no testimony as to any 
details. 
Joseph ended his stay at Herita
ge on October 3, and flew to 
Pensacola, Florida.  Joseph testified that he traveled to Pensaco-

la, where Hogan was located, because, first, he wanted to look 
at some computer equipment he had stored in a warehouse 
owned by Hogan™s father and, second, because he wanted to 
talk to Hogan about ﬁevents goi
ng on in the building.ﬂ  Joseph 
took several documents that co
ncerned him from Tessin™s files 
at Heritage to show to Hogan, including a check issued to an-
other of Tessin™s sons, Michael Cvetnich, for work at Heritage 
performed by C.J. Jones Constr
uction (Jones), a credit applica-
tion that Tessin had filed with Kendall Electric (Kendall) that 
contained Hogan™s social secur
ity number and apparent signa-
                                                           
19 Credited testimony of Eric Cvetni
ch.  Cvetnich™s testimonial de-
meanor was impressive, includi
ng his generally direct and non-
argumentative answers to questions of all counsel. 
20 Hogan testified that in the fall
 of 2009, the financial condition of 
Random Acquisitions was ﬁdire, at 
best,ﬂ that there was not enough 
income ﬁto cover the debt service,ﬂ and he intended to cut costs. 
21 Respondent™s counsel, in his brief, asserts that Sherrie Cvetnich 
and Teresa Burge both testified that 
Joseph said nothing at the meeting 
about their hours being cut.  In fact, while neither testified that Joseph 
said anything about hours being cut at the meeting when asked what 

was said at the meeting, neither tes
tified that he didn™t talk about hours 
being cut and, indeed, neither wa
s asked that specific question. 
ture, an application for credit with United States Lumber dated 
June 4, and an Internal Revenu
e Service document assigning an 
Employer Identification Number to ﬁRandom Acquisitions 
LLC,ﬂ which listed Tessin as a ﬁSole MBR.ﬂ 
Joseph and Hogan both testified 
that they discussed the prob-
lems they perceived at Heritage 
and the status of Tessin and the 
employees.  According to Hoga
n, the primary conversation 
between the two occurred about October 3, when Hogan picked 
up Joseph at the Pensacola, Florida airport.
22  According to 
Hogan and Joseph, Joseph told H
ogan that there were serious 
problems at Heritage including 
problems with employees, prob-
lems with potential fraud, and liability issues related to building 
maintenance.  Joseph showed 
Hogan the documents he had 
taken from Heritage, and di
scussed each with him. 
Some of the documents involved a check Hogan had issued 
to Consumer™s Energy for a
bout $6000 in response to a power 
shutoff notice the utility had se
nt to Heritage, but which was 
returned by the bank for insufficient funds, and a check on the 
Respondent™s account issued about
 the same time to another 
son of Tessin, Mike Cvetnich, for $3419 for work done in re-
spect to a damaged canopy at He
ritage.  Hogan testified that 
Tessin had not informed the Respondent of the check written to 
Mike Cvetnich, and this caused 
the check issued to Consumer™s 
Energy to be returned by the bank.
23  Joseph testified that he 
became further concerned about the check issued to Mike 
Cvetnich, because Tessin had originally issued a check for the 
canopy work to Mike Cvetnich™s employer, C.R. Jones, Con-
struction, because Tessin™s 
home phone number appeared on 
the C.R. Jones invoice, and becau
se another contractor, ﬁCSE,ﬂ 
had submitted a slightly higher, but competitive, bid
24 to Tessin 
for the work, but which included repair of the canopy, while 
C.R. Jones™ bid simply provided for the hauling away of the 
damaged canopy, but not repairing it. 
Tessin testified that she had ac
cepted the bid of C.R. Jones 
even though CSE had told her that they could fix the canopy 
and ﬁmake it look right,ﬂ because
 her son Michael Cvetnich™s 
employer, C.R. Jones, told her 
that in ﬁtheir opinion [the cano-
py] could not be attached back to the building.ﬂ
25  As to the 
duplicate checks,
26 Tessin testified that she originally cut the 
check to C. R. Jones, but that Michael Cvetnich asked her to 
                                                           
22 When asked the Respondent™s coun
sel when his conversation with 
Hogarth occurred, Hogan answered
, ﬁI know for a fact Mr. Joseph 
arrived on the 3rd to [sic] Pensacola.ﬂ 
23 Hogan testified that that when 
the check was written to Consumers 
Energy, he had personally instructed Tessin to deliver the check before 
4 p.m., to avoid the power being shut off, and she had promised to do 
so.  Hogan further testified that when
 he learned that a second check for 
a large amount had cleared the bank, thus leaving insufficient funds for 
the Consumers Energy check, he cal
led Tessin and asked for an expla-
nation, and that Tessin replied th
at she didn™t ﬁknow anything about 
that.ﬂ 24 CSE™s bid for repair of the canopy was $3556.  The bid from C.R. 
Jones was $3419. 
25 Presumably, the C.R. Jones representative who told her the canopy 
could not be repaired was her s
on, Michael Cvetnich, although Tessin 
did not testify as to a name.  Tessi
n testified, ﬁwhen C.R. Jones came, 
got up on the canopy, their opinion was it could not be attached to the 
building.ﬂ 26 Only the check made out to 
Michael Cvetnich was cashed. 
 RANDOM ACQUISITIONS
, LLC 307
make out the check to him beca
use Jones was unavailable and 
Cvetnich™s crew ﬁneeded to be paid.ﬂ  Tessin testified that her 
home phone number appeared on the invoice from C. R. Jones 
because her son, Michael Cvetnich, lives at her residence. 
Joseph also showed Hogan a credit application that Tessin 
had filed with Kendall Electric on June 4.
27  Hogan™s apparent 
signature appeared on the docum
ent as ﬁGuarantor,ﬂ and the 
apparent signatures of Sherrie Cvetnich and Burge appeared as 
witnesses.  Hogan told Joseph that the signature on the docu-
ment was not his.  Te
ssin testified that she, in fact, ﬁput Tim™s 
name down on thereﬂ because Kendall required the paperwork 
in their file in order to grant 
Heritage wholesale prices for sup-
plies for the building, that sh
e had done the same with other 
suppliers, and that she had also engaged in that practice when 
Art Dore owned the building. 
Sherrie Cvetnich testified that she did, in fact, sign the doc-
ument as a witness.  Burge testified that the signature on the 
credit application was not hers. 
Finally, among the documents 
that Joseph brought with him 
to show Hogan, was an IRS form assigning an Employer Identi-
fication Number (EIN) to a business listed as follows:  ﬁRan-
dom Acquisitions LLC Linda Tessi
n Sole MBR.ﬂ  Tessin testi-
fied, as to this IRS document that it was for a business she was 
setting up, called ﬁSilks by Desi
gn,ﬂ to make and sell center-
pieces for the banquet center.  She testified that she had dis-
cussed her idea of the business with Hogan ﬁas a good way of 
income for the building,ﬂ and he had agreed to it. 
During direct examination, th
e Respondent™s counsel asked 
Hogan whether, in their conversations in Florida during early 
October, Hogan said ﬁanything 
to Mr. Joseph about terminating 
employees?ﬂ  I sustained counsel for the Acting General Coun-
sel™s objection to the leading question.  Counsel for the Re-
spondent then, without objection, asked Hogan just to testify as 
to what he and Joseph said during the conversation.  Hogan 
began a lengthy answer to the 
question as follows, verbatim: 
 ﬁI said, based on my trip with
 him to Battle Creek where I 
saw that the building was improperly being run, the way 
thatŠI mean, if I may, when I was there, the check that was 
payable to Consumers Electric (sic), it was issued when I was 
there on the trip with Mr. Joseph prior to me leaving to go to 
Florida.  There was a disconnect notice that came while I was 
there.  That disconnect notice said that if 6,000 and some odd 
dollars was not received the next day, that it did not postŠno, 
it had to post that day at Consum
ers Electric (sic).  And I can 
remember at that point that I had Hogie™s wife, Darci, now 
that I was. . . .ﬂ 
 I then sustained counsel for 
the Acting General Counsel™s ob-
jection, as it appeared that Hogan was simply relating a stream 
of consciousness rather than making a serious attempt to an-
swer the question. 
The Respondent™s counsel then 
approached the question for 
                                                           
27 Joseph also showed Hogan a sim
ilar credit application for U.S. 
Lumber.  Tessin testified that she ﬁmade outﬂ this document.  Tessin 

signed this application with her ow
n name, as general manager of Her-
itage, but she also signed Hogan™s name as ﬁp
rincipal/proprietor/            
guarantorﬂ in the credit report authori
zation section of the application. 
a third time, asking Hogan, ﬁWhat did you say to Mr. Joseph in 
that conversation in October of 2009 about what you observed 
at the building upon your visit?ﬂ  Hogan answered, ﬁI said to 
him that I was embarrassed.  I 
was disappointed that I was an 
absentee landlord.  I said that the folksŠthat I made a huge 
mistake by trusting Linda Tessin.  When I first met her, she 
seemed like a sweet lady.  And that she actually asked me when 
I bought the building.ﬂ  I then, again, sustained an objection by 
counsel for the Acting Genera
l Counsel.  The Respondent™s 
counsel tried again, and asked H
ogan, ﬁWhat else did you say?ﬂ  
Hogan answered, ﬁI told him that we need to fire these people.  
That™s what I told him.  I said, We need to fire these people. . . .  
My asset is getting destroyed. . . .  My company™s being 
fleeced.ﬂ 
Counsel for the Acting General Counsel then, on cross-
examination of Hogan, revisite
d the subject of the Heritage 
employees™ job status, and asked Hogan, ﬁThese employees 
were terminated on October 16th;
 isn™t that correct?ﬂ  Hogan 
responded that it was not correct
.  Counsel for the Acting Gen-
eral Counsel asked, ﬁWhen were
 they terminated?ﬂ  Hogan 
answered, ﬁSherrie [Cvetnich] a
nd Teresa [Burge] were termi-
nated a week or so prior at my instruction to Mr. Joseph.ﬂ  In 
response to a later question, Ho
gan answered, ﬁTwo employees 
were terminated, Sherrie [Cvetnich] and Teresa [Burge] were 
terminated the 5th or 6th of Oc
tober.ﬂ  In response to a subse-
quent question of counsel for 
the Acting General Counsel, Ho-
gan testified that the discharg
e decision was made because the 
Respondent couldn™t afford them and because of fraud, but 
mainly the fraud.  Hogan cited Tessin™s actions, and testified,  
ﬁ. . . Linda [Tessin] was invol
ved with forging checks, opening 
up what I thought was a separa
te Random Acquisitions, LLC, 
her as sole managing member.  Fleecing the company by trans-
ferring funds to every family me
mber she had, lying to me 
about that.ﬂ Joseph was explicitly asked by
 the Respondent™s counsel, as 
to a conversation between Joseph and Hogan in Pensacola 

shortly before October 5, what was said between the two of 
them as to the employment status of the employees at Heritage.  
Joseph answered, ﬁThe employment
 status is that he did not 
want Sherrie [Cvetnich] and Teresa [Burge] working there 
anymore.  Eric [Cvetnich] was un
certain at that point.ﬂ  Joseph 
was then reminded that the question called for his testimony as 
to what actually was said, and 
instructed, by the undersigned, 
ﬁIf you have a firm recollection 
of what he said, I don™t care if 
you remember every vowel and every period and every comma, 
but if you have a firm 
recollection of what he said, so testify.ﬂ  
Joseph responded, ﬁI do not have
 a firm recollection exactly 
what was said.  No sir.ﬂ 
Nevertheless, Joseph testified 
that following his conversation 
with Hogan about employee job st
atus at Heritage, he had a 
conversation with Tessin on October 5
28 about the status of 
Sherrie Cvetnich and Burge.  Joseph testified that he told Tes-
sin that ﬁthis was the last week for Teresa and Sherrie.ﬂ  Ac-
cording to Joseph, Tessin only responded ﬁOkay,ﬂ and did not 
                                                           
28 Joseph eventually testified that
 the conversation with Tessin was 
later on the same day as his convers
ation with Hogan as to employee 
job status. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 308 
ask for reasons for the decision. 
As to Joseph™s phone call, Tessin testified
29 that about Octo-
ber 5 or 6; she received a telephone call from Joseph, in which 
he informed her that Hogan didn™t feel that Sherrie Cvetnich 
and Burge were needed and that ﬁwe could let them go.ﬂ
30  According to Tessin, she responded that the two employees 
didn™t need to clean in the building, but she needed them for 
banquets, and that Joseph replied that ﬁwe had to cut their hours 
to 20 per week,ﬂ and they were to work banquets only.  Tessin 
testified that about a day or two later she informed Sherrie 
Cvetnich and Burge that their hours were cut to 20 and they 
would only work banquets.  Sherrie Cvetnich testified
31 that 
Tessin told her that her hours were reduced, and she would only 
be working banquets.  Burge also testified
32 that Tessin in-
formed her that her hours would be cut to 20 per week. 
Also on October 5, Joseph™s wi
fe, Darci Joseph, acting in a 
secretarial capacity for him, sent an email to Tessin asking for 
information as to the Heritage internet website, including the 
name of the internet company 
which was hosting the Heritage 
website and the passwords.  
About 3 hours later, Tessin 
emailed the following response to Darci:
33  ﬁTo my knowledge 
we are paying no one to host the website.  It was set up about 
12 years ago.  Looked for a file after all my staff was laid off.  
But it™s empty.  Sorry I can™t be of more help with this.ﬂ
34 The Respondent™s counsel, on 
cross-examination asked Tes-
sin about this email response, 
which appeared to acknowledge 
the layoff of employees.  In answer, Tessin testified that she 
didn™t recall sending the email and that the ﬁfromﬂ email ad-
dress on the message was not hers.  Then, after so testifying 
that the email address was not 
hers, Tessin changed her testi-
mony to ﬁIt may beŠthis is my
 email address, but anybody 
could send that off my computer.ﬂ  Later in the cross-
examination, Tessin finally admitted, ﬁI™d say I™ve seen [the 
email message] before.ﬂ 
On re-direct examination by the counsel for the Acting Gen-
eral Counsel, when asked about 
the email message, Tessin testi-
fied that the layoffs she was referring to in the email occurred 
12 years earlier, when prior Heritage owner Art Dore laid off 
her staff.  Tessin testified that she had looked for a file as to the 
website at the time Dore laid 
off her staff and couldn™t find it, and that the staff she referred to in the email as being laid off 
was the staff from 12 years ago, not the current employees.  
Tessin offered no further explanation as to why she would men-
tion, in her email, the asserted layoff from 12 years earlier. 
On October 7, Darci Joseph, ac
ting in a secretarial role for 
Joseph, sent Tessin an email 
informing her that Joseph would 
return to Florida, that no further information was then needed 
                                                           
29 On rebuttal, called by counsel
 for the Acting General Counsel. 
30 Yet, Tessin had earlier testified, 
ﬁthere was never any talk of any-
one being laid off that I remember.ﬂ 
31 On rebuttal, called by counsel
 for the Acting General Counsel. 
32 On rebuttal, called by counsel
 for the Acting General Counsel. 
33 Tessin™s email appears to be a direct response to Darci™s earlier 
message.  Thus, it follows Darci™s by about 3 and a half hours, and the 
subject line shows as ﬁREﬂ the same subject line as Darci™s. 
34 In this email, and others in the record sent by Tessin, for whatever 
reason, the punctuation used at the end of sentences appears as ﬁ.?ﬂ 
rather than ﬁ.ﬂ. 
as to ﬁemployees, etc. that work there,ﬂ and that Joseph had 
told her (Darci) that he will return to Battle Creek by that Fri-
day ﬁand will immediately addre
ss those issues upon his re-
turn.ﬂ  The Respondent also introduced what appears to be 
Tessin™s email response to Darci™
s message, sent about two and 
a half hours later as follows (ver
batim):  ﬁIf my employees are 
being dismissed it needs to be done for I work a 20 hour day 
and they work 16 hr days.  I would like an answer.ﬂ 
When questioned by the counsel for the Acting General 
Counsel as to what she meant by
 her email reply to Darci Jo-
seph, Tessin testified, ﬁI was upset when I got [Darci Joseph™s] 
email.  That [my reply] makes no sense at all.ﬂ  When asked 
why she was upset, Tessin testif
ied, ﬁTo think they were going 
to take all my help away from the banquet floor.ﬂ  Then, coun-
sel for the Acting General Counsel asked, ﬁWell, when did they 
say they would do that?ﬂ  Tessin answered, ﬁI think when I 
hadŠwhen I had a conversation 
with Mr. Joseph on cutting 
their hours, I said I could cut their hours, but I could not, not 
have them at all.ﬂ  Tessin was 
not asked, and did not explain, 
why she would have still been upset on October 7 that ﬁthey 
were going to take all my help
 away.ﬂ, inasmuch as she had 
earlier testified that on Octobe
r 5 or 6 Joseph had acceded to 
her request to keep Burge and Sherri Cvetnich at work 20 hours 
a week for banquets. 
Joseph returned to Heritage from Pensacola on Sunday, Oc-
tober 11.  A few days later, 
on October 15, Joseph noticed a 
deputy sheriff for Calhoun County Michigan,
35 walking around 
the Heritage premises.  Accord
ing to Joseph, a few minutes 
later Tessin told him that she was in ﬁbig trouble.ﬂ  Joseph ap-
proached the deputy, who was sitting in one of the offices to 
inquire as to his presence.  Th
e deputy told Joseph he was there 
to seize assets of the Respond
ent, pursuant to a garnishment 
order of the court, and showed 
Joseph the order.  The case title 
in the order was styled Chase Bank vs. Random Acquisitions, 
and the balance due Chase, on the order, was $11,155.50.  Tes-
sin told Joseph that the debt was her personal debt, and she 

would pay it.  Tessin further testif
ied that the debt was as to her 
credit card,
36 that she had received a garnishment as to her 
wages, but had never given the garnishment to Hogan. 
While the deputy was present at
 Heritage, Hogan, in Pen-
sacola, called Tessin and asked her ﬁwhy there was a sheriff in 
our building seizing Random Acquisitions™ assets?ﬂ  Tessin 
replied that it was a mistake a
nd she was going to get it taken 
care of.  Hogan responded that ﬁthi
s is a huge problem.  This is 
not our debt.  You have to take care of this . . . we cannot afford 
to lose the assets that are in
 our building because it sounds like 
this guy™s just going to start loading his truck.ﬂ  Hogan asked 
Tessin ﬁif she was going to get the money together to satisfy 
the judgment in time to prevent 
the officer from removing [the 
Respondent™s] property.ﬂ  Tessin re
plied that she was ﬁgoing to 
be on the phone, calling people, tryi
ng to get money together.ﬂ 
Eventually that day, Tessin gave the deputy $2000 towards 
the debt and the deputy left th
e premises.  The deputy™s court 
                                                           
35 Heritage is located in Battle Creek
.  Battle Creek is located in Cal-
houn County, Michigan. 
36 She asserted, in her testimony, that there was some type of credit 
card fraud involved in the debt. 
 RANDOM ACQUISITIONS
, LLC 309
receipt however, signed by bot
h the deputy and Tessin, and 
contains the following, apparently in the deputy™s handwriting:  
ﬁTo pay $2,000 today.  To pay $7,000 on 10/16/09 to keep 
assets in the building.ﬂ  But, 
in answer to a question on cross-
examination, Tessin testified that
 she did not tell the deputy on 
October 15, that she was going to pay the balance owed on the 
judgment the next day. 
The following morning, October 16, Joseph called Hogan 
and told him that Tessin wasn
™t going to pay the deputy the 
balance owing on the garnishment.
37  Hogan then called Tessin 
and asked her if she told Joseph that she was refusing to pay the 
deputy the balance owing.  Tessin 
replied that it was true, that 
her attorney told her that it 
was not her debt, and she didn™t 
have to pay it.  The deputy re
turned to Heritage on October 16 
to collect the balance owing on the debt, but left around mid-
day.  There is no evidence that
 he took any of the Respondent™s 
property or collected the balan
ce due on the garnishment order. 
The Respondent failed to pay the Heritage employees on 
Wednesday, October 14, which 
was the scheduled payday.
38  Tessin testified that she had also held the checks for the previ-
ous two paydays, and that she spoke to Joseph on October 15 
about the situation.  Joseph told 
her to figure the checks, figure 
the payroll, and print out the checks.  Tessin testified that after 
completing those tasks, ﬁI went 
to his [Josephs™] office and we 
did some calculating to see if th
ere was money in the account to 
pay payroll,ﬂ and there was sufficient money.
39  According to 
Tessin, Joseph then told her that she would have to hold the 
October 14 paychecks as it woul
d make the Respondent ﬁreally 
close on money,ﬂ but that empl
oyees could cash the earlier 
paychecks.  Tessin testified that she, thus, ﬁheldﬂ the employ-
ees™ paychecks that had been scheduled for October 14. 
On October 16, Tessin received
 telephone calls from Sherrie 
Cvetnich and Burge asking about their paychecks.  Tessin told 
them they would have to speak 
to Joseph.  Sherrie Cvetnich 
called Burge, told her she was going to Heritage to see if their 
paychecks were ready and asked if she wanted to go.  Burge 

told Tessin she would meet her there.  Burge and Sherrie Cvet-
nich then met in Tessin™s office. 
 Also present were Tessin, and 
Eric Cvetnich.
40  Sherrie Cvetnich asked Tessin where their 
paychecks were.  Tessin replied that she didn™t know. 
Sherrie Cvetnich and Burge then walked into Joseph™s office 
and asked him about their checks. 
 According to Burge, Sherrie 
Cvetnich told Joseph that they had families and bills, and need-
ed their checks, and Joseph replied that he didn™t have their 
checks.  Sherrie Cvetnich told Joseph if they didn™t get paid, 
she would ﬁcall Channel 3 News, the Labor Board, and Michi-
gan Hour and Wage.ﬂ
41                                                            
37 Joseph testified that Tessin told
 him this on October 16.  Tessin 
testified that she didn™t remember 
said conversation with Joseph on 
October 16. 
38 The Respondent paid its Heritage employees every other Wednes-
day. 
39 Tessin testified that her calculations were based on paychecks for 
herself, Burge, Sherrie Cvetnich, 
Eric Cvetnich, and Zach Cvetnich. 
40 Tessin™s husband, Robert Tessin, was also present.  Robert Tessin 
was not a witness at the hearing. 
41 Sherrie Cvetnich was questioned 
about this conversation a number 
of times, and her answers were not exactly the same each time.  The 
According to Burge, Sherrie Cvetnich also told Joseph that if 
they didn™t get paid then ﬁwe™re going to tear down the job that 
we already did.ﬂ
42  Sherrie Cvetnich testified that she told Jo-
seph, ﬁif I wasn™t going to get my paycheck, that I would go up 
to the second floor, which is the banquet facility, and tear it 
down.ﬂ43  Cvetnich testified that she meant she was going to 
ﬁundoﬂ the work they had already performed to set up for a 
banquet, including taking off th
e linens, tablecloths, napkins, 
and place settings. 
Joseph testified that Sherrie Cvetnich said she wanted her 
paycheck, and he replied, ﬁWe™re working on it.ﬂ
44  Asked a 
second time by the Respondent™s 
counsel as to what Sherrie 
Cvetnich said to him, Joseph testified (verbatim), ﬁShe said she 
wanted her f***ing paycheck
45 or she was going to go upstairs 
and trash the dome,
46 the tables.
47  She was going to tear 
themŠturn them over.
48  She was going to trash the dome, is 
                                                                                             
first time she answered a question as to the conversation, she testified 
that she ﬁasked him if we were 
getting our paychecks today, and he 
stated no.  And I told him that I 
needed my paycheck because I have 
bills due, shut-off notices and stuff, a
nd he said he wasn™t authorized to 
sign paychecks.  I stated to him that
 Linda Tessin was.  And he hesitat-
ed, and I told him that if I wasn™t goi
ng to get my paycheck today, that I 
would call OSHA, the health department, anybody I could think of 
because of the working conditions I 
have worked in.ﬂ  Then, when 
asked who else she remembered saying she was going to call, Sherrie 

Cvetnich answered, ﬁChannel 3 News, Battle Creek Enquirer, Labor 
Board.ﬂ 42 Burge testified that ﬁtear downﬂ is a phrase used in the banquet 
business to refer to the work performed after a banquet to clean up and 
put away the various items used during the banquet.  In this case, Burge 
testified that she understood Sherrie Cvetnich™s usage of ﬁtear downﬂ to 

mean undoing the work they had already completed for scheduled 
banquet, including putting back the na
pkins, glasses, silverware, linens, 
and chairs.  In other words, undoing the work that they had already 

performed, but were not being paid for. 
43 She initially testified that she 
made the ﬁtear downﬂ comment a 
few minutes later, after returning to 
Tessin™s office.  Later in her testi-
mony, she said she may have also used this expression to Joseph, in 

Joseph™s office. 44 Joseph was asked by the Res
pondent™s counsel, ﬁWhat was the 
substance of the conversation you had with Sherrie Cvetnich.ﬂ  Joseph 

answered, ﬁSherrie came in.  She sa
id she wanted her paycheck.  She 
said she wantedŠshe goes, ‚I want to get paid,™ is what she said.  
Something to that effect.ﬂ 
45 Inasmuch as Sherrie Cvetnich ev
entually testified she did not re-
member whether she used the ﬁfﬂ word
, and Joseph testified that she, in 
fact, had used the word, I credit Jose
ph as to his testimony that Sherrie 
Cvetnich used the ﬁfﬂ word in talkin
g to Joseph.  I note that when first 
asked by the counsel for the Acting General Counsel whether she used 
ﬁobscene words or profanity, Sherri
e Cvetnich asked if this meant 
ﬁcussing and stuff,ﬂ and denied that she had, but then testified that she 
didn™t remember whether she had used the ﬁf-word.ﬂ 
46 Area of Heritage where the banquets take place. 
47 On cross-examination, the counsel for the Acting General Counsel 
asked Joseph whether it wasn™t possible that instead of saying ﬁtrash 
the dome,ﬂ Sherrie Cvetnich said, 
ﬁtear down the dome?ﬂ  Joseph re-
plied, ﬁShe said, ﬁtrash the dome.ﬂ 
48 Here, I credit Sherrie Cvetnich a
nd Burge to the effect that she 
threatened Joseph that she would ﬁt
ear downﬂ the job they had already 
set up in the banquet facility, and that
 this simply meant they would 
undo the work that had already performed, but had not been paid for.  
In addition to my conclusions that Burge and Sherrie Cvetnich were 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 310 
what she said.  She was with her little boy.  I shouldn™t say that.  
Sorry.ﬂ
49  Joseph testified that Cvetnich was speaking in an 
angry tone, and that he considered what Sherrie Cvetnich said 
to be a threat against the building.  According to Joseph, Sher-
rie Cvetnich told him she wanted paychecks for everybody. 
Joseph testified that after listening to Cvetnich, he called 
Hogan.  Burge testified that sh
e heard Joseph tell Hogan, on the 
phone, that she and Sherrie [Cvetnich] ﬁwere in there demand-
ing our paychecks,ﬂ and that after speaking to Hogan, Joseph 
hung up the phone and told Burge and Sherrie Cvetnich that 
ﬁwe didn™t have no money and 
we weren™t getting our money 
for a long time.ﬂ  According to Burge, she and Sherrie Cvetnich 
then walked back to Tessin™s office. 
According to Sherrie Cvetnich™s testimony, Joseph called 
Hogan immediately after Cvetnich threatened to call the media 
and government agencies, but th
at all she recalled Joseph tell-
ing Hogan in the phone conversati
on was that Cvetnich was in 
his office demanding her paycheck, and threatening to call 
ﬁChannel 3, OSHA, health depart
ment, Battle Creek Enquirer.ﬂ  
Sherrie Cvetnich also testified that she didn™t remember if Jo-
seph said anything to Hogan about Burge being in his office. 
Joseph testified, upon being as
ked as to his conversation 
with Hogan on direct-examinatio
n by the Respondent™s counsel 
that he told Hogan that ﬁSherrie is here.  She is screaming, 
yelling and swearing, and what do you want me to do?  She™s 
threatening to damage the building.  What do you want me to 
do?ﬂ  Joseph further testified th
at Hogan replied, ﬁI™m calling 
the cops.ﬂ  On cross-examinatio
n by the counsel for the Acting 
General Counsel, when asked if 
he (Joseph) told Hogan what 
Sherrie Cvetnich said, Joseph te
stified that he didn™t know the 
exact words he used.  He also testified, on cross-examination, 
that he told Hogan ﬁthat Sherrie was in the office and they want 
their paychecks now.ﬂ 
According to Hogan, Joseph actu
ally called him twice.  The 
first time, Joseph told him th
at ﬁthings are getting crazy down 
here,ﬂ and that he would call h
im back.  A few minutes later, 
Hogan received a second call from Joseph.  Hogan testified that 
he could hear screaming and shouting in the background, and 
somebody using the ﬁf-word,ﬂ that he asked Joseph if every-
                                                                                             
generally reliable witnesses, and Jose
ph, generally, less so, here Joseph 
actually begins to use the word ﬁtear,ﬂ in describing what Sherrie Cvet-

nich threatened, before 
abruptly changing in mid-sentence to ﬁturn.ﬂ  
Further, from the testimony of Burg
e and Sherrie Cvetnich, it is clear 
that in the context of their work
, ﬁtear downﬂ means the process of 
removing the banquet trappings and se
tups.  In the context of banquet 
work, the usage of ﬁtear downﬂ woul
d have been natural and expected. 
49 At this point I asked Joseph whethe
r he was testifying as to the ex-
act words used by Sherrie Cvetnich, or his best recollections, which 

may or may not be the exact words 
she used.  Joseph replied, ﬁThe 
exactŠprettyŠthe exact wo
rds.ﬂ  I asked if his usage of ﬁprettyﬂ meant 
ﬁpretty much?ﬂ  Joseph replied, ﬁYes, sir.ﬂ  I asked, then, which it was, 

exact or pretty much, and whether he was confident that he remem-
bered the exact words she used.  Joseph replied, ﬁThe exact keywords.  
Yes sir.ﬂ  Joseph was then asked 
whether Sherrie Cvetnich said the 
same or similar things again in the 
conversation, and replied that it was 
said a second time.  I asked whether 
she used the exact same words the 
second time.  Joseph replied that he c
ouldn™t testify they were ﬁexact.ﬂ  
I asked whether he remembered the exact words the second time.  Jo-
seph replied, ﬁI couldn™t testify exactly.  No, sir.ﬂ 
thing was ﬁokay,ﬂ that Joseph re
plied that ﬁSherrie™s in here 
screaming, threatening to trash 
the place,ﬂ and that Hogan re-
plied that he was going to call the police.
50  Hogan testified that 
he subsequently called the police
.  On cross-examination, Ho-
gan testified that in one of the 
phone calls, Joseph told him that 
he had asked ﬁthemﬂ to leave, 
but that ﬁtheyﬂ were demanding 
their paychecks. 
Sherrie Cvetnich and Burge then returned to Tessin™s office, 
where Tessin and Eric Cvetnich were already present.
51  Each 
of the witnesses told different 
versions of what happened once 
Sherrie and Cvetnich and Burge returned to Tessin™s office 
after leaving Joseph.  Tessin testified that Sherrie Cvetnich 
spoke, and said that Joseph told them he wasn™t authorized to 
issue paychecks and they wouldn™t be receiving them.  Tessin 
left her office, met Joseph in 
the hallway, and asked him why 
the employees weren™t getting their checks.  According to Tes-
sin, Joseph responded that ﬁt
hey™re not going to receive 
paychecks.ﬂ 
Tessin continued, that after he
r brief conversation with Jo-
seph, she returned to her office
.  A few minutes 
later, Joseph, 
accompanied by a number of police officers, entered Tessin™s 
office.  According to Tessin, Jose
ph told the police officers that 
he needed to call the owner, 
Hogan.  Joseph ca
lled Hogan, and 
then handed the phone to one of the police officers, Grady 
Pierce, who spoke to Hogan on the phone, and then announced 
that he was advised to ﬁesc
ort us out of the building.ﬂ 
Tessin testified that she then asked Joseph, ﬁDoes this mean 
we™re fired?ﬂ  According to Tessin, Joseph answered, ﬁYes.ﬂ
52  At some point Sherrie Cvetnich 
asked, ﬁWhat are they going to 
do about our paychecks?ﬂ  Cvetnich then said to Officer Pierce, 
that ﬁshe felt she should go up, tear down the work that we put 
in that week setting up, becaus
e we had an event that night.ﬂ
53  Tessin told Sherrie Cvetnich that she needed to calm down and 
take a step back, that they woul
dn™t want to tear anything down, 
that they had a bride coming in.  According to Tessin, Sherrie 
Cvetnich followed her advice, and calmed down, and that after 

she spoke to Cvetnich, one of th
e police officers ﬁtold us that 
we could gather our own personal 
things,ﬂ and they (the police 
officers) would stay while we gathered them.  The employees 
then gathered their personal be
longings and left
 the premises 
about an hour after being so instructed. 
Sherrie Cvetnich™s testimony as to what happened in Tes-
sin™s office is similar to Tessin™s, except Cvetnich testified that 
her ﬁtear downﬂ comment was ma
de after the police officer 
                                                           
50 Hogan also testified that during the phone call he asked Joseph if 
Joseph had ﬁasked them to leave,
ﬂ and that Joseph replied ﬁYes.ﬂ 
51 Also present in Tessin™s office were her husband, and her son 
Zach Cvetnich, neither of whom testified. 
52 Counsel for the Acting General 
Counsel asked Tessin, ﬁWhen™s 
the first you heard that you were being fired?ﬂ  Tessin answered, 
ﬁWhen I asked if we were fired.ﬂ  
No other witness supports this testi-
mony, and Tessin, for reasons discussed herein, is not a reliable wit-
ness.  I, thus, do not credit this test
imony.  However, as discussed here-
in, the complaint pleads, and the Re
spondent™s answer admits, that, in 
fact, Sherrie Cvetnich, Burge, and 
Eric Cvetnich were discharged by 
the Respondent on October 16. 
53 Tessin testified that Sherrie Cvetnich made her ﬁtear downﬂ com-
ment after Joseph said they were fired. 
 RANDOM ACQUISITIONS
, LLC 311
spoke to Hogan on the phone, but be
fore he gave instructions to 
leave the premises.  Burge testified that after the police officer 
ended his phone conversation with 
Hogan, he told the employ-
ees that that had 5 minutes to gather their belongings and exit 
the building.  When asked by the counsel for the Acting Gen-
eral Counsel, ﬁWhat, if anything, did you hear being said about 
your employment status there,ﬂ Burge answered, ﬁWe said, ‚are 
we fired?™ and the police officer said, ﬁTake it any way you 
want it.ﬂ  On cross-examina
tion by the Respondent™s counsel, 
Burge testified that Joseph at no time told her that she was laid 
off or fired. 
Eric Cvetnich also testified as to being present in Tessin™s 
office on October 16, and as to the occurrences therein.  Ac-
cording to Eric Cvetnich, Sherrie Cvetnich was upset, that she 
said that if she wasn™t going to be paid she would go upstairs 
and tear down the work she had done prior, that at some point 
thereafter a police officer s
poke to Hogan on the phone, and 
that after the police officer hung up the phone he said ﬁhe was 
instructed to escort us out of the building.ﬂ  Counsel for the 
acting General Counsel asked Eric
 Cvetnich ﬁafter the police 
officer said he was instructed to tell you to leave, what, if any-
thing, was said about your employ
ment status?ﬂ  Eric Cvetnich 
answered, ﬁNothing,ﬂ and that he 
just gathered his belongings 
and left.  He testified that he assumed he had been terminated, 
but didn™t know for sure. 
Joseph testified that the polic
e arrived about 1:30 p.m. on 
October 16, and that he spoke 
to them, but doesn™t remember 
the conversation.  Then, in Tessin™s office, Joseph called Ho-
gan, and one of the police officers spoke to Hogan on the 
phone, and then the officer announced that he was going to 
ﬁcity hall to verify that Mr. Hoga
n . . . does, in fact, have the 
authority to ask the people to l
eave the building.ﬂ  According to 
Joseph, about 45 minutes later th
e officer returned to Heritage, 
and said that Hogan does have th
e authority, that he is the own-
er of the building and ﬁhe wants you to leave the building.ﬂ
54  Joseph said that after the office
r spoke, Sherrie Cvetnich, Eric 
Cvetnich, Burge, and Tessin gathered their belongings and left 
the building, but that before Tessin left he asked her for the 
keys to the building, and she gave them to him.  Joseph further 
testified that ﬁwe talked,ﬂ that he couldn™t remember what was 
said, but that Tessin did not as
k Joseph if she was terminated. 
Analysis and Conclusions 
The General Counsel™s complaint alleges that the Respond-
ent discharged Sherrie Cvetnich, Eric Cvetnich, and Burge 
because Sherrie Cvetnich ﬁconcertedly complained to [the] 
Respondent . . .ﬂ ﬁby demanding th
at [the] Respondent provide 
her and other employees with thei
r paychecks.ﬂ  In short, coun-
sel for the Acting General Counsel argues, citing 
Liberty Ashes 
& Rubbish Co
., 323 NLRB 9, 11Œ12 (1997),
55 in his brief, that 
                                                           
54 Joseph at first testified that he
 didn™t remember what the officer 
said, and then added that he didn™t 
remember ﬁexactlyﬂ what the officer 
said.  When asked whether, even 
if he didn™t remember every word, 
what was his best recollection, Jose
ph testified, the officer said, ﬁMr. 
Hogan has the authority to ask you to leave the building, and youŠhe 
wants you to leave the building.ﬂ 
55 The case stands for the propositio
n that when an employer dis-
charges an employee in the belief th
at the employee engaged in con-
when Sherrie Cvetnich, accompan
ied by Burge, spoke to Jo-
seph on October 16, she engaged 
in concerted and protected 
activity by demanding that employees receive their paychecks 
due for work already performed, and that Eric Cvetnich was 
also discharged in retaliation for Sherrie Cvetnich™s concerted 
activity. 
The Respondent, in its counsel™s 
brief, essentially presents 
two arguments.  First, the Re
spondent argues that ﬁSherrie 
Cvetnich and Eric Cvetnich are not statutory employees cov-
ered by the Act.ﬂ  Second, the 
Respondent argues that the Act-
ing General Counsel failed to meet his burden under 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982),
56 in that the Respond-
ent assertedly discharged Sherrie Cvetnich and Burge on a date 
earlier than October 16 and, thus, prior to any assertedly con-
certed activity,
57 and that, in the alternative, the Respondent 
met its resultant 
Wright Line
 burden by, assertedly, demonstrat-
ing that the discharges would ha
ve taken place, notwithstanding 
the asserted concerted activity. 
I conclude, for the reasons se
t forth herein, that Sherrie 
Cvetnich, Eric Cvetnich, and Burge were discharged in viola-
tion of Section 8(a)(1) of the Act, as alleged in the complaint.  
In reaching this decision, I further conclude that all three were 
statutory employees, that they 
were discharged on October 16, 
and that the Acting General Counsel met the burden described 
the by Board in 
Wright Line
, while the Respondent failed to 
meet its resultant burden. 
In so concluding, I have carefully weighed the credibility of 
the witnesses who testified, and find that neither Acting Gen-
eral Counsel™s witness Linda 
Tessin, nor the Respondent™s 
witnesses, Tim Hogan and Hogart
h Joseph, have demonstrated 
either by testimonial demeanor or the quality of their testimony, 
that they are witnesses upon whom I can rely on in determining 
the substantive facts.  As to Te
ssin, the substantive changes in 
her testimony from her appearance as part of the Acting Gen-
eral Counsel™s case to her a
ppearance during rebuttal are re-
markable, as was her stubborn insistence on demonstrably ludi-
crous testimony while being ex
amined by the Respondent™s 
counsel.58  Further, Tessin had to be excluded from the court-
room because of her behavior during the course of the testimo-
ny of other witnesses, which gave the undersigned concern that 
her courtroom gestures could imp
act the testimony of said wit-
nesses, only to once again engage in such activity subsequent to 
                                                                                             
certed protected activity, such action 
violates the Act, regardless of 
whether the employee engaged, or inte
nded to engage in such activities.  
The case citation appears here as corrected from the brief. 
56 Citation appears as corrected from the brief. 
57 And, thus, could not have been motivated by the asserted concert-
ed activity. 
58 For example, Tessin was questioned by the Respondent™s counsel 
as to an email, which she obviously authored and sent.  When asked 
initially, Tessin testified that she didn
™t recall sending it.  In response to 
further questions, she testified that 
the email address on the ﬁfromﬂ line 
was not hers.  She then testified that the email address was hers, but 
anybody could have sent the email 
from her computer.  Finally, she 
acknowledged that she had seen the email before.  On re-direct exami-
nation by the counsel for the Acting General Counsel, Tessin suddenly 
remembered the reason she assertedly
 worded the email in a certain 
way. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 312 
being readmitted to the courtroom, pursuant to the request of 
the counsel for the Acting Gene
ral Counsel.  
These actions demonstrated a single-minded focus on winning the litigation, 
with everything else, including the truthfulness and reliability 
of her testimony, of lesser consequence. 
Hogan and Joseph also were unim
pressive witnesses.  Both 
tended to answer counsels™ questions with long rambling, 
sometimes evasive, answers that occasionally never even began 
to deal with the question posed, gi
ving rise to concern that they 
were less interested in answering said questions than in present-
ing their views that the Respondent had been wronged, princi-
pally by Tessin.  Their answer
s to counsels™ questions were 
sometimes internally inconsistent
 so that each presented more 
than one version of the same event or conversation.
59  For ex-
ample, the first time Joseph was asked what Sherrie Cvetnich 
said to him in his office on Octo
ber 16, he failed to mention her 
usage of the ﬁf-word.ﬂ  Asked a second time, he added her us-
age of the obscenity. 
All three of these witnesses, based on their record testimony, 
and based on my courtroom obser
vations of their testimonial 
demeanor, seemed more interested
 in helping win the case for 
their ﬁteam,ﬂ than in giving hone
st, straightforward, and truth-
ful answers to questions.  In short, I was given little reason to 
rely on the testimony of any of them, when in conflict with 
other testimony or evidence.  However, the credited testimony 
of the other witnesses,
60 and the framing of the factual issues by 
the Regional Director™s comp
laint and the Respondent™s an-
swer, provide a sufficient basis upon which to reach my conclu-
sions. As to the substantive issues, I 
first conclude that, in fact, 
Sherrie Cvetnich, Eric Cvetnich, and Teresa Burge are all statu-
tory employees, and that they, thus, enjoy Section 7 rights, and 
that an employer interfering with, restraining, or coercing them 
in the exercise of their Section 7 rights would violate Section 
8(a)(1) of the Act.  The Respondent does not contest Burge™s 
status as a statutory employee, bu
t in its counsel™s brief asserts 
that neither Cvetnich is a statutory employee because they are 
children of Tessin, who is allege
d to be a supervisor in the 
complaint.  In its answer as 
to Tessin™s alleged supervisory 
status, the Respondent leaves th
e Acting General Counsel to its 
proofs. Initially, I note that the Regional Director, in his complaint, 
alleges both Sherrie and Eric Cvet
nich to be employees.  Thus, 
in paragraph 8 of the complaint, the Regional Director alleges 
as follows:  ﬁOn October 16, 
2009, Respondent terminated its 
employees the Charging Party [Sherrie Cvetnich], Eric Cvet-
nich, and Teresa Burge.ﬂ  The Respondent™s answer in response 
to said allegation is as 
follows:  ﬁRESPONDENT ADMITS 
SAME.ﬂ
61  The answer of the Respondent was filed 2 days 
before trial by the same c
ounsel who presented the Respond-
                                                           
59 A trait shared by Tessin. 
60 By contrast, the testimony of Sh
errie Cvetnich,  and particularly 
Teresa Burge and Eric Cvetnich, wa
s generally directly responsive to 
the questions, rather than evasive, 
and their testimonial demeanors, in 
my close observation, were that of witnesses striving for accurate and 
truthful answers, rather than just an
swers that would be helpful to their 
side. 61 All caps contained in the original. ent™s defense at trial, and now argues in brief that the Cvet-
nich™s are not employees.  A
nd complaint paragraph 8, which 
the Respondent admitted in its entirety, didn™t just allege that 
the Cvetnichs were terminated by the Respondent, but that the 
Cvetnichs were employees of 
the Respondent, whom it termi-
nated. 
The Respondent™s answer, admitti
ng the status of Sherrie and 
Eric Cvetnich, is binding upon the Respondent.  In 
D.A. Collins 
Refractories
, 272 NLRB 931 (1984), the Board held as follows 
in respect to the effect of such admissions in a party™s answer:  
ﬁThe judge was correct in holding
 that a statement in a party™s 
pleading is an admission.  It is also true that a statement in a 
pleading constitutes a ‚judicial™ 
admission that is binding on the 
party making the admission.  See 
4 Wigmore, Evidence
, Sec. 
1064 (Chadbourn rev. 1972).  It is 
also well established, how-
ever, that when an amended pleading is filed, the ‚judicial™ 
admission loses its binding effect
.ﬂ  No amended pleading was 
filed or moved by the Respondent
, and the argument contained 
in its brief does not constitute such. 
Even if the Respondent had ame
nded its answer to place em-
ployee status in issue, its argument would be unavailing.  In this 
regard, the Respondent argues that
 the definition of ﬁemployeeﬂ 
contained in Section 2(3) of the Act specifically excludes ﬁany 
individual employed by his pare
nt or spouse,ﬂ and that since 
Sherrie and Eric Cvetnich worked under the supervision of 
Tessin, their mother, and alleged in the complaint as a 2(11) 
supervisor and a 2(13) agent, they are excluded from the Act™s 
protections afforded statutory employees. 
But the cases cited by the Respo
ndent™s counsel in his brief, 
generally deal with the Board™s responsibility, under Section 
9(b) of the Act, for finding appropriate units for collective bar-
gaining and whether certain empl
oyees, generally relatives of 
an owner, share a community of interest with the balance of a 
bargaining unit.  See generally 
NLRB v. Action Automotive, 
Inc., 469 U.S. 490 (1985).  Thus, 
Novi American Inc. Atlanta
, 234 NLRB 421 (1978), and 
Rawalt Coal Co
.,62 92 NLRB 58 
(1950), cases cited by the Respondent
 in its brief, dealt with the 
issue of whether a relative of an owner shared a community of 
interest with the bargaining unit, but not with the issue of 
whether the individuals in quest
ion were statutory employees 
so as to enjoy the protection of the Act.
63 The dichotomy between the Board cases interpreting the 
statutory exclusions set forth in Section 2(3) of the Act and the 
                                                           
62 Name of the case appears as correct
ed from the brief.  In fact, the 
Board™s decision here dealt only with the issue of commerce, finding 

that the employer did not meet the Board™s discretionary standards, and 

dismissing the case.  The ALJ™s decisi
on found that certain relatives of 
management held interests significantly
 different from the rest of the 
bargaining unit, and should not be included in the unit. 
63 The Respondent™s counsel, in his 
brief, quotes as follows from the 
court™s decision in 
NLRB v. Hofmann
, 147 F.2d 679 (3d Cir. 1945):  
ﬁBy the same token, his [the empl
oyee-son™s] father would not be 
guilty of unfair labor practice by 
putting the kind of pressure upon his 
son which he would not be privileged to put upon a stranger.ﬂ  That 
quote is not helpful here because the court™s reference is to an example, 

put forth by the court, to a situation where the individual at question 
was clearly excluded from the Act™s protection as the child of an own-
er, a situation that does not exist here. 
 RANDOM ACQUISITIONS
, LLC 313
Board™s community of interest responsibilities is discussed in 
Foam Rubber City #2 of Florida, Inc.,
 167 NLRB 623, 624 
(1967).  There, after discussing th
e application of Section 2(3) 
to the facts of the case, the Board said, 
 But even assuming, 
arguendo,
 that Section 2(3) of the Act is 
not susceptible to the foregoing interpretation, we would, 
nevertheless, reach the same result in determining the appro-
priate bargaining unit in accor
dance with Section 9(b) of the 
Act.  Under that section, we are charged by Congress with the 
responsibility to find units appr
opriate for collective bargain-
ing that assure to employees the fullest freedom in exercising 
the rights guaranteed by the Act. And in implementing this re-

sponsibility we have tr
aditionally included 
in bargaining units 
those individuals who have a community of interest with their 
fellow employees, but we have excluded individuals whose 
interests are more closely identified with those of manage-
ment.  Consistent with this 
practice we would exclude the 
children of the principals of clos
ely held corporations. For it is 
obvious that such children, because of their relationship with a 
substantial owner of this type of enterprise, have interests 
more closely identified with management than with their fel-
low employees. 
 Thus, whatever decision the Board would make if faced with 
a 9(b) community of interest issue in respect to Sherrie and Eric 
Cvetnich, an issue not presented here, there is no evidence that 
they are in any fashion the child
ren of, or otherwise related to, 
owners of the Respondent.
64  Accordingly, even if the Re-
spondent had not admitted their status as employees of the Re-
spondent, I would find that neither Eric Cvetnich nor Sherrie 
Cvetnich are excluded from the protection of the Act, under 
Section 2(3), as employed by their parent or spouse. 
The Respondent also maintains that Eric Cvetnich should be 
excluded from the Act™s protection as a 2(11) supervisor.  But 
the Respondent™s answer, as noted above, admitted Eric Cvet-
nich™s status as an employee
, and the Respondent never moved 
to amend said answer.  Accordi
ngly, for the reasons discussed 
above, this admission is binding upon the Respondent, and I 
find that Eric Cvetnich is an employee entitled to the Act™s 
protection, and not a supervisor 
within the meaning of Section 
2(11). But even notwithstanding the Respondent™s admission in its 
answer, there is insufficient evidence from which I could con-
clude that Eric Cvetnich was a 
2(11) supervisor.  Particularly, 
in this regard, I note that the Respondent™s counsel, in his brief, 
asserts that Eric Cvetnich had the 
authority to hire his son, Zach 
Cvetnich, as a temporary worker, citing as proof Eric Cvet-
nich™s testimony at pages 196Œ197 of the hearing transcript.  
But, at the cited pages, Eric Cv
etnich does not testify that he 
hired his son, Zach, or that he 
had such authority.  Indeed, Lin-
da Tessin testified that she ﬁb
rought in Zach,ﬂ who ﬁworked 2 
weeks, but he never got paid.ﬂ Section 2(11) of the Act provides that a supervisor is any 
person ﬁhaving authority in the interest of the employer, to hire, 
transfer, suspend, lay off, reca
ll, promote, discharge, assign, 
                                                           
64 The Respondent does not argue, and there is no evidence, that 
Tessin is an owner. 
reward, or discipline other employ
ees, or responsibly to direct 
them, or to adjust their grievan
ces, or effectively to recommend 
such action, if such authority is not of a merely routine or cleri-
cal nature, but requires the use of independent judgment.ﬂ  The 
burden of establishing supervisor 
status rests on the party as-
serting such.  
Alois Box Co., 326 NLRB 1177 (1998). 
The Respondent™s entire argument 
as to Eric Cvetnich™s su-
pervisory status is set forth in 
its counsel™s brief, as follows:  
ﬁThere is undisputed evidence that Tessin™s son Eric Cvetnich 
worked independently and was in sole charge of maintenance at 
Heritage Tower without any supervision by Tessin.  Eric also 
had the authority to employ his 
son Zach as a temporary worker 
. . . This evidence establishes . . . that he qualified as a statutory 
supervisor.ﬂ65 Suffice to say, the record contains no evidence that Eric 
Cvetnich exercised any of the 2(11) indicia in respect to any 
other employee, or that any ot
her employee worked under his 
supervision.  In fact, the reco
rd does demonstrate that Eric 
Cvetnich carried out his job responsibilities of building mainte-
nance with little or 
no supervision from anybody else, including 
Tessin, and that he, thus, likel
y exercised some independent 
judgment in respect to such maintenance duties.
66  But the test 
of supervisory status is not wh
ether he used independent judg-
ment in carrying out his maintenance responsibilities, but 
whether he exercised such independent judgment with respect 
to one or more of the specific authorities listed in Section 2(11).  
Alois Box Co
., supra.  There is no evidence that he, in fact, did 
such. 
Having found that Sherrie Cvetnich and Eric Cvetnich were 
statutory employees on October 
16, I next consider whether 
they and Teresa Burge were disc
harged in violation of Section 
8(a)(1).  If the discharges arose out of the res gestae of protect-
ed activity, assertedly Sherrie Cvetnich™s complaints to Joseph 
on October 16 as to the Responde
nt™s failure to pay them and 
Cvetnich™s concomitant us
e of profanity, then a 
Wright Line
 analysis is inapplicable.  
Aluminum Company of America
, 338 
NLRB 20, 21 (2002). 
However, the Respondent argues, in the alternative, that it 
discharged Sherrie Cvetnich, Eric Cvetnich, and Burge on a 
date earlier than October 16 because (1) of the malfeasance of 
Tessin (the Cvetnichs™ mother),
 and (2) it would have dis-
charged them anyway because of the Respondent™s lack of 
financial resources.  Such argument presents the issue of dis-
puted or mixed motivation, and requires the use of a 
Wright 
Line analysis.  
Austal USA, LLC
, 356 NLRB 363, 364 (2010).  
                                                           
65 The two cases cited by the Respondent™s counsel, in brief, are in-
apposite on their facts.  Thus, in 
Silvercup Bakers, 222 NLRB 828 
(1976), the administrative law judge found ﬁthe headﬂ of an employer™s 

maintenance department to be a supe
rvisor where he was in charge of 
the day-to-day operations of the ma
intenance department and its 15 
employees.  Here, there is no other maintenance employee other than 

Eric Cvetnich.  In 
Grancare, Inc., v. NLRB,
 137 F.3d 372 (6th Cir. 
1998), the court overruled the Board, and concluded that charge nurses 
were supervisors where they exercised independent judgment in carry-

ing out supervisory indicia, including discipline and assigning work.  
There is no evidence here that Eric
 Cvetnich possessed such authority. 
66 Although Eric Cvetnich credibly
 testified that he received work 
assignments from Tessi
n and from Joseph. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 314 
Thus, before analyzing whether the discharges arose out of the 
res gestae of protected activity 
and the resultant issues, I must 
determine the Respondent™s motive for the discharges. 
Applying a 
Wright Line
 analysis, I first conclude that Sherrie 
Cvetnich and Burge engaged in protected, concerted activity on 
October 16 and that the Respondent had knowledge of such 
activity, as it took place in 
a conversation with Joseph, and 
Joseph reported the demand to be pa
id to Hogan.  In this re-
gard, Sherrie Cvetnich and Burge together confronted Joseph in 
his office on October 16, and Sh
errie Cvetnich demanded their 
overdue paychecks from the Respondent. 
I found that Sherrie Cvetnich told Joseph that if the Re-
spondent didn™t provide the paychecks, she would call the La-
bor Board, a state of Michigan government agency, and media 
outlets, and that she wanted the paychecks for everybody.
67  I 
further found that Joseph responde
d that ﬁwe™re working on 
it.ﬂ
68  I also found that during the course of the conversation, 
Sherrie Cvetnich referred to the paychecks as ﬁfu****g 
paychecks,ﬂ and that she further threatened that if she didn™t 
receive the paychecks she would ﬁtear downﬂ the wedding ban-
quet that she, and Burge, had already set up.
69  Finally, I found 
that upon hearing Sherrie Cvetnich™s complaints as to the 
paychecks, Joseph called Hoga
n and told him, among other 
things, that ﬁthey were demanding their paychecks.ﬂ
70 Such employee complaints to an employer, specifically 
complaints about the failure of an employer to provide 
paychecks, are protected.  See, for example, 
Rogers Environ-mental Contracting, 
325 NLRB 144, 145 (1997), where the 
Board held that employees engaged in protected activity when 
they protested to their employer, its failure to allow them to 
cash their paychecks.  ﬁ[T]here can be no doubt that there is no 
more vital term and condition of employment than one™s wages, 
and employee complaints in this regard clearly constitute pro-
tected activity . . . [I]n this case [two employees] expressed 
complaints about the most fundam
ental aspect of this ‚vital™ 
                                                           
67 For reasons discussed supra, I mostly rely on the testimony of 
Burge and Sherrie Cvetnich as to th
is conversation.  However, Joseph 
specifically testified that Sherrie Cvetnich demanded paychecks for 
everybody, and I credit this admission. 
68 Credited testimony of Joseph.  
This testimony of Joseph was not 
specifically disputed, and there does not appear to be a reason why 
Joseph would concoct this. 
69 Here, for reasons discussed supra,
 I credit Burge, and the largely 
complementary testimony of Sherri
e Cvetnich, over the testimony of 
Joseph.  I note that Joseph testified th
at Sherrie Cvetnich used the word 
ﬁtrashﬂ rather than the 
words ﬁtear down.ﬂ  All agreed that in the ban-
quet industry, ﬁtear downﬂ has a specific meaning that would include 

the work performed to return the banquet equipment to storage, as 
before the banquet was set up.  In
 addition to my credibility assess-
ments of the witnesses to this conver
sation, I consider it more likely in 
context, even with Sherrie Cvetnich
 upset over the paychecks, or lack 
thereof, that she used a term comm
only used in the banquet business.  
Thus, I find that what Sherrie Cvetni
ch was threatening, was to simply 
undo the work that she and Burge had already performed, but which the 
Respondent had not paid them for.  
I specifically find that she was not 
threatening to damage the Responden
t™s facility or equipment, or any 
type of violence. 
70 Joseph so testified on cross-examination, and I credit his admis-
sion. 
term and condition of employme
nt, the obligation of the em-
ployer to compensate with a check or other instrument that will 
be honored for payment.ﬂ  Id. 
Further, Sherrie Cvetnich and Burge engaged in the activity 
together.  I found that they spoke earlier in the day, and agreed 
they would meet at the Respondent
™s offices and inquire as to 
the overdue paychecks.  Together they met with Joseph, and 
while Cvetnich presented the verbal complaint to Joseph as to 
their paychecks, Joseph credibly testified that Cvetnich was 
seeking paychecks for everybody.  Finally, as found, none of 
the Respondent™s employees had received the overdue 
paychecks and, thus, Cvetnich, accompanied by Burge, was 
complaining to Joseph about a concern that affected all of the 
employees, not just Cvetnich.
71 I, further, found that when Sherrie Cvetnich complained to 
Joseph on October 16, she threatened to go to various media 
and government agencies, including the NLRB, if the Respond-
ent failed to provide the paychecks.  The Board has repeatedly 
held that such conduct is protecte
d by Section 7.  See, for ex-
ample, 
Williams Contracting
, 309 NLRB 433 fn. 2 (1992). 
Having found that Sherrie Cvet
nich and Burge engaged in 
protected concerted activity, 
and that the Respondent had 
knowledge of such, I further find that this activity was a moti-
vating factor in the Respondent™s
 decision to discharge them.  
In so deciding, I further conclude that the Respondent™s prof-
fered reasons for its decision to
 discharge Sherrie Cvetnich, 
Burge, and Eric Cvetnich are pretextual.  ﬁWhen the employer 
presents a legitimate basis for its actions, which the factfinder 
concludes is pretextual; the factfinder may not only properly 
infer that there is some other motive, but that the motive is one 
that the employer desires to conceal.ﬂ  
Rood Trucking Co., 342 
NLRB 895, 897Œ898 (2004), citing 
Laro Maintenance Corp. v. 
NLRB, 56 F.3d 224, 229 (D.C. Cir. 1955). 
As to the pretextual nature of the Respondent™s asserted rea-
sons for the discharges, I firs
t note that the Respondent™s an-
swer admits, and I find, that Sherrie Cvetnich, Burge, and Eric 

Cvetnich were all terminated on
 October 16.  Again, as dis-
cussed supra, such admissions contained in an answer are bind-
ing upon a respondent.  Here, the answer was filed only shortly 
before trial, by the same counsel
 who tried the case for the Re-
spondent, and the Respondent ma
de no attempt to amend its 
answer. 
Indeed, the Respondent counsel™s
 oral argument at the hear-
ing, to the effect that the Re
spondent possessed information as 
to Tessin™s asserted bad acts 
prior to October 16 and was ﬁcon-
templating firing these people,ﬂ and ﬁwas going to terminate 
these people,ﬂ is consistent wi
th its answer, and my finding, 
that the discharges took place 
on October 16, and not before.  
ﬁContemplatingﬂ is different from acting.
72                                                            
71 Some of the words used by Sherri
e Cvetnich in complaining to Jo-
seph appear to address her own in
dividual concerns over not being 
paid.  However, the concerted nature 
of Sherrie Cvetnich™s complaint to 
Joseph, is demonstrated by Joseph™
s own credited testimony that she 
was, in effect, asking for the payc
hecks for all the employees, and the 
fact that she was accompanied by Burge, who also did not receive her 

paycheck. 
72 Respondent™s counsel argued on the record as follows:  ﬁPart of 
the defense is that not only was the 
atmosphere charged dramatically by 
 RANDOM ACQUISITIONS
, LLC 315
Based on the record evidence, I 
have little doubt that the Re-
spondent, in the persons of Hoga
n and Joseph, had a reasonable 
basis to be concerned about Te
ssin™s management of Heritage 
and/or to take action against her.  Thus, Hogan was concerned 
about the state of disrepair of the building and the bank vault 
that he observed in mid-Septem
ber, about Tessin™s decision to 
contract-out the canopy removal work to a contractor that em-
ployed her son rather than to a competitor that seemingly of-
fered to repair, not just remove, the canopy for about the same 
price, about opening supplier cred
it accounts with
 applications 
that contained the forged signa
ture of Hogan, about Tessin™s 
cutting of a check to her son for the canopy removal work 
thereby causing a check to Consumer™s Energy to be returned  
by the bank, and about the incident involving the sheriff™s visit 
to Heritage on October 15, to execute on the Respondent™s 
property in respect to Tessin™s personal garnishment.
73 But, despite legitimate concerns that the Respondent may 
have had about Tessin, I foun
d that the Respondent took no 
action against either her, or any of the employees, until the time 
on October 16 that Sherrie Cvetni
ch and Burge engaged in the 
protected concerted activity of
 protesting the Respondent™s 
failure to provide them with pa
ychecks.  As the Respondent™s 
counsel argued at the hearing,
 the Respondent may have ﬁcon-
templatedﬂ taking action, but it did not.
74  Even assuming, ar-
                                                                                             
the events that she caused the garn
ishment, the police coming in and 
grabbing, starting to take furniture and furnishings from the place, but 
they had just gone thr
ough receiving this check
.  There was very little 
money in the checking account.  She pr
esented false information to my 
client, saying that she got invoices
 from these people, and she was 
going to hire and have that done.  
She never told them she was hiring 
her son, and they had this informati
on prior to October 16, which led to 
a severe atmosphere of distrust an
d there™s going to be further evidence 
from my client with emails and ev
erything that they were contemplat-
ing firing these people well before October 16th because of the acts, 
because of acts like this of hiring her son to do something that some-
body else was going to charge less to 
do, things not being done in the 
building in a timely fa
shion, signingŠforging, as a matter of fact, 
credit applications and having two of these claimants sign they wit-
nessed Mr. Hogan signing that when, in fact, he wasn™t even in the 
state.  That™s not his signature. 
All of this information was availa
ble to them.  They were going to 
terminate these people.  And on top 
of that, she™s writing checks to her 
son and a lot of money, at least as far as the business is concerned, at 

this point in time.  And the payroll,
 there wasn™t even enough to make 
the payroll.ﬂ 
73 Essentially, here, the Respondent 
argues guilt by association.  That 
because Tessin was a problem, it needed to get rid of Tessin™s relatives 
and associates.  But even here, it took no action until employees en-
gaged in protected concerted activity.  
I also note that to the extent the 
Respondent argues, based on the discre
dited testimony of Joseph, that it 
ordered Tessin to lay off Sherrie Cv
etnich and Burge prior to October 
16, it makes no similar argument as to Eric Cvetnich. 
74 As discussed above, I find that 
neither Tessin, nor Hogan and Jo-
seph are credible witnesses.  I, thus, cannot rely on either Tessin™s or 
Joseph™s testimony as to their phone
 conversation on October 5.  If 
Joseph is to be believed, he told Te
ssin to lay off Sherrie Cvetnich and 
Burge, and that it was to be their last
 week.  If Tessin is to be believed, 
she convinced Joseph that Sherrie Cv
etnich and Burge were needed for 
banquets, and Joseph agreed to simply
 reducing their hours.  As noted, 
instead I rely on the pleadings, including the Respondent™s admission 
that the discharges took place on Octobe
r 16.  In this regard, I further 
guendo, that the Respondent had 
cash flow or other financial 
woes as testified to by Tessin, Hogan, and Joseph, this precipi-
tated no personnel actions by the Respondent, until the concert-
ed, protected activity of October 16.
75 In sum, the Respondent was, 
assertedly, unhappy with Tessin 
as to the condition of the buildin
g and the bank vault, but took 
no action.  The Respondent was,
 assertedly, unhappy with Tes-
sin as to opening lines of credit utilizing Hogan™s forged signa-
ture, but took no action.  The 
Respondent was, assertedly, un-
happy with Tessin™s awarding the canopy work to her son™s 
employer, but took no action.  Th
e Respondent was,
 assertedly, 
unhappy with Tessin™s actions that may have resulted in the 
Respondent™s check to Consumer™s
 Energy being returned, but 
took no action.  The Respondent was, assertedly, concerned 
with its financial situation, bu
t took no action.  Only when it 
was presented with a protected, concerted demand that its em-
ployees be paid, did the Respon
dent immediately discharge its 
employees. 
Further, the Respondent, in its counsel™s brief, appears to 
concede, in essence, that th
e Respondent discharged Sherrie 
Cvetnich, Burge, and Eric Cvetnich because of Sherrie Cvet-
nich™s actions of October 16. 
 Here, the Respondent argues:  
ﬁWhile the immediate cause of their removal from Heritage 
Tower was Sherrie Cvetnich™s behavior on October 16, 2009, 
the collective evidence presented at the hearing demonstrated 
Respondent would have terminated
 them in any event due to 
the Respondent™s desperate fina
ncial circumstances and ex-
treme distrust of Linda Te
ssin and her building staff.ﬂ
76  This 
argument, consistent with the 
Respondent™s answer to the Act-
ing General Counsel™s complaint, arguably concedes that the 
Respondent didn™t, in fact, terminate the employees until Octo-
ber 16. Based upon the above discussion, 
I conclude that the Acting 
General Counsel has established 
a prima facie case that protect-
ed concerted conduct was a motivating factor in the Respond-
ent™s decision to discharge Sherrie Cvetnich and Burge.  In 

particular, the timing of the Re
spondent™s actions, concomitant 
with the protected activity, is significant.  See 
American Cyan-amid Co
., 301 NLRB 253 (1991).
77  ﬁIt is well settled that the 
timing of an employer™s acti
on in relation to known union ac-
tivity can supply reliab
le and competent evidence of an unlaw-
                                                                                             
note that Joseph testified that in response to Sherrie Cvetnich™s de-
mand, on October 16, to be paid, he told her, ﬁI™m working on it.ﬂ  

Joseph™s response would appear nonsen
sical if he believed that Sherrie 
Cvetnich had already been laid off. 
75 Sherrie Cvetnich™s signature app
ears as a witness on the credit ap-
plications filed by Tessin, and cont
aining the forged signature of Ho-
gan.  Any argument which the Resp
ondent makes asserting that Sherrie 
Cvetnich™s signature on the applications is a basis for the discharge is 
unpersuasive simply because she wasn™t discharged when Joseph dis-

covered the documents in early October, but on October 16, when she 
engaged in protected concerted activity. 
76 From the brief of the Respondent™s counsel. 
77 While there is no direct evidence here that the Respondent har-
bored animus towards the protected
 activity, illegal motivation may be 
demonstrated by circumstantial evidence, including inferences from the 

pretextual nature of a discharge.  
All Pro Vending, Inc
., 350 NLRB 503, 
508 (2007).  Here, such circumstantial evidence including timing and 
the pretextual nature of the discharges. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 316 
ful motivation.ﬂ  
Davey Roofing, Inc
., 341 NLRB 222, 223 
(2004).  ﬁTiming alone may sugge
st antiunion animus as a mo-
tivating factor in an employer™s action.ﬂ
78  NLRB v. Rain-Ware, 
Inc., 732 F.2d 1349 (7th Cir. 1984). 
Inasmuch as I have rejected
 the Respondent™s proffered non-
violative reasons for the discha
rges as pretextual, the Respond-
ent cannot meet its resultant 
Wright Line
 burden.  
Austal USA, 
LLC, 356 NLRB 363, 364 (2010).  ﬁ[W]here an administrative 
law judge has evaluated the employer™s explanation for its ac-
tion and concluded that the reasons advanced by the employer 
were pretextual, that determination constitutes a finding that the 
reasons advanced by the employer
 either did not exist or were 
not, in fact, relied upon.ﬂ  Limestone Apparel Corp., 255 NLRB 722 (1981).  Timing and pretext are indicative of illegal moti-
vation.  
Active Transportation
, 296 NLRB 431, 432 (1989). 
The Respondent, nevertheless, argues that even if Sherrie 
Cvetnich engaged in protected,
 concerted conduct, and the 
Respondent was so aware, she, 
nevertheless, lost the Act™s 
protection by using obscene and assertedly threatening lan-
guage in complaining to Joseph about not being paid.
79  This 
argument assumes the protected concerted nature of Cvetnich™s 
complaint to Joseph, the conclusion I™ve reached above.  Of 
course, the Board recognizes that 
the ﬁfact that an activity is 
concerted . . . does not necessarily mean that an employee can 
engage in the activity with impunity.ﬂ  
NLRB v. City Disposal 
Systems, 465 U.S. 822, 837 (1984). 
In such circumstances, when an employee is disciplined for 
conduct that is part of the res gestae of protected concerted 
activities, the pe
rtinent question is whether the conduct is suffi-
ciently egregious to remove it fr
om the protection of the Act.  
Stanford Hotel, 344 NLRB 558 (2005).  Thus, an employer 
violates the Act by dischargin
g an employee engaged in pro-
tected concerted activity, unless, in the course of that activity, 
the employee engages in opprobrious conduct, costing her the 
Act™s protection.  
Atlantic Steel Co
., 245 NLRB 814, 816Œ817 
(1979). In determining whether otherwise protected employee con-
duct is sufficiently egregious so as to lose the protection of the 
Act, the Board requires the carefu
l balancing of the four factors 
enumerated in 
Atlantic Steel Co
., supra at 816Œ817.  
Felix In-
dustries, Inc
., 331 NLRB 144 (2000).  These factors are:  (1) 
the place of the discussion; (2) th
e subject matter of the discus-
sion; (3) the nature of the employee™s outburst; and (4) whether 
the outburst was, in any way, pr
ovoked by an employer™s unfair 
labor practice. 
As to the 
Atlantic Steel
 factors, the conversation took place 
in Joseph™s office in the Heritage building, in the presence of 
fellow employee Burge, who wa
s also concerned about the 
failure to receive paychecks, and was limited to the subject 
matter of the Respondent™s failure to provide paychecks.  Sher-
rie Cvetnich™s usage of the obscenity ﬁf*****gﬂ was as an ad-
jective modifying the word ﬁpaycheck,ﬂ and was not directed at 
either Joseph or the Respondent. 
 Cvetnich™s usage of the ob-
scenity appeared to be in 
response to, and provoked by, Jo-
                                                           
78 Or animus against the protected activity, as here. 
79 Of course, the same argument would not apply to Burge, who is 
not accused of untoward actions
 during protected activity. 
seph™s response to her demand to be paid, in which Joseph 
indicated that the overdue payc
hecks were not forthcoming.  
Finally, I concluded that Sherrie Cvetnich™s usage of the words 
ﬁtear downﬂ was simply a reference to undoing the work em-
ployee had already performed, but had not been paid for, and 
was not a threat to do harm or violence to the Respondent™s 
property. 
As to the first 
Atlantic Steel
 factor, Sherrie Cvetnich™s com-
ments were made in the confines of an office occupied by Jo-
seph, and not in a work area.  Inasmuch as there was, apparent-
ly, only one other employee who may have been working at the 
time, Eric Cvetnich, he was not in Joseph™s office during the 
conversational exchange between 
Sherrie Cvetnich and Joseph.  
According, I find that Sherrie Cvetnich™s words did not ad-
versely impact the work of ot
her employees.  While it™s true 
that employee Burge was also present, Burge was also there to 
complain about the lack of paychecks.  Thus, I find that the first 
factor weighs slightly in favor
 of finding Cvetnich™s comments 
to be protected. As to the second factor, the s
ubject matter of Cvetnich™s out-
burst dealt only with her comp
laint that employees had not 
received their paychecks.  Her outburst, thus, occurred in the 
context of asserting statutory 
rights.  Thus, subject matter 
weighs strongly in favor of 
finding her comments remain pro-
tected.  
Stanford Hotel
, supra at 559. 
As to the third factor, the nature of the outburst, I found that 
Sherrie Cvetnich used an obscenity in the course of her com-
plaint to Joseph.
80  I further found that she did not threaten 
harm to Joseph, or damage to
 the Respondent™s
 premises.  
Thus, while Cvetnich™s outburst was profane, it was not per-
sonally abusive to Joseph, nor abusive to the Respondent.
81  Accordingly, this factor militates moderately against continued 
protection.82 As to the fourth factor, there is no evidence that Joseph pro-
voked Cvetnich™s profane outburst by committing or threaten-
ing unfair labor practices durin
g their confrontation, although 
the confrontation itself was provoked by the Respondent™s fail-
ure to pay its employees.  Cvetni
ch appeared to be provoked to 
profanity simply because Joseph did not appear ready to imme-
diately comply with her demand to
 be paid.  Accordingly, this 
factor slightly militates against continued protection.  See 
Tam-pa Tribune, 351 NLRB 1324, 1326 (2007), and 
Noble Metal 
Processing, Inc., 346 NLRB 795 fn. 2 (2006). 
In balancing the above factors,
 I conclude that the subject 
matter and location, which weigh slightly to strongly in favor of 
                                                           
80 I cannot determine whether the usag
e of such words was typical or 
unusual by employees on the Respondent™s premises as no evidence 
was introduced as to such. 
81 Contrast this to the circumstances in 
Stanford Hotel
, in which the 
employee directly called the supervis
or ﬁa f*****g son of a bitch.ﬂ  
There, the Board found that the language militated against protection.  

Here, Cvetnich targeted nobody with her profanity. 
82 See 
Tampa Tribune, 
351 NLRB 1324, 1326 (2007), where the 
Board found the usage of the words ﬁstupid f*****g moronﬂ ﬁclearly 

intemperateﬂ, but only militating moderately against protection.  In 
The 
Tampa Tribune, the words were used by the employee to directly de-
scribe a manager, although not to his face.  Here, the words were not 

used towards a manager, but in a manager™s presence. 
 RANDOM ACQUISITIONS
, LLC 317
retaining the Act™s protection, more than offset the nature of the 
outburst or the lack of provocation, which weigh slightly to 
moderately against retaining the 
Act™s protection.  I, thus, con-
clude that after carefully weighing the 
Atlantic Steel
 factors, 
Sherrie Cvetnich™s usage of prof
anity was not so opprobrious as 
to remove her conduct from the protection of the Act.  Thus, as 
I have already concluded that 
the Respondent discharged her 
for engaging protected activity and now conclude that her con-
duct did not lose the Act™s prot
ection, I find that the Respond-
ent discharged Sherrie Cvetnich in violation of Section 8(a)(1) 
of the Act, as alleged in the complaint. 
I further find that the Respondent
 violated Section 8(a)(1) by 
discharging Teresa Burge on October 16.  Thus, on the morning 
of October 16, Burge and Sherrie Cvetnich spoke, and agreed 
to meet at Heritage later that 
day to find out about their overdue 
paychecks.  While Cvetnich, apparently, did all the talking to 
Joseph,
83 including demanding the employee paychecks, Burge 
accompanied her to Joseph™s office, and was with her during 
the conversation with Joseph. 
Further, and most significantly,
 Joseph testified that Sherrie 
Cvetnich told him that ﬁshe wanted paychecks for everybody,ﬂ 
and, in turn, he told Hogan that
 ﬁSherrie was in the office and 
they want their paychecks now.ﬂ  The Board has repeatedly 
held that the usage of such collective terms (ﬁeverybody,ﬂ 
ﬁthey,ﬂ ﬁtheirﬂ) signals to an employer that the activity is con-
certed.  See, for example, 
Office Professional Employees Inter-
national Union
, 307 NLRB 264, 268 (1992) (ﬁourﬂ); 
Bryant & 
Cooper Steakhouse
, 304 NLRB 750, 752 (1991), affd. 995 F.2d 
257, 263Œ264 (D.C. Cir. 1993) (ﬁweﬂ); 
Oakes Machine Corp
., 
288 NLRB 466 (1988), enfd. 897 F.2d 84 (2d Cir. 1990) 
(ﬁweﬂ). 
Thus, I find that it was clear to the Respondent that Burge 
and Sherrie Cvetnich were acting 
concertedly on behalf of all 
the employees in demanding their paychecks.  Inasmuch as 
Burge, thus, engaged in protec
ted concerted activity, as the 
Respondent, in any case, perceive
d the activity as concerted, 
and as I have found that the Re
spondent™s asserted reasons for 
its actions were pretextual,
84 I conclude that the Respondent 
violated Section 8(a)(1) of the 
Act by discharging Burge, as 
alleged in the complaint. 
As to Eric Cvetnich, he did not
 participate in the protected 
activity, and there is no evidence 
that he demanded his overdue 
paycheck from the Respondent.  Joseph testified that when he 
discussed the status of Heritage
 employees with Hogan, some-
time between October 3 and 11, 
no decision had been made as 
to the status of Eric Cvetnich
.  Shortly thereafter, the Respond-
ent discharged Eric Cvetnich.  There were no other intervening 
                                                           
83 None of the witnesses testify 
to anything Burge said during the 
conversation. 
84 The alleged signature of Burge appears as a witness on one of the 
credit applications containing the fo
rged signature of Hogan.  Burge 
credibly testified, without contravention, that the signature was not 
hers.  The Respondent™s counsel, in arguing against the counsel for the 

Acting General Counsel™s objection to relevance as to questions about 
Burge™s signature, stated as follo
ws:  ﬁThe relevance is this 
would be a 
basis upon which she was terminated by Random Acquisitions (empha-

sis supplied).ﬂ  This argument is consistent with the Respondent™s 
defense, in the sense of searching fo
r a lawful reason for the discharge. 
events arguably involving Eric Cvetnich during that period, 
except for the concerted activity of Sherrie Cvetnich and Burge.  
Inasmuch as I™ve already conclu
ded that the Respondent™s prof-
fered reasons for the discharges, i.e. Tessin™s malfeasance in 
her job, and the Respondent™s as
serted financial problems were 
pretextual, I further conclude, 
thus, that the Respondent dis-
charged Eric Cvetnich because of the concerted protected activ-
ity engaged in by Sherrie Cvetnich and Burge. 
Where it is alleged that an employee was discharged because 
of the protected concerted activities of other employees, the 
Board does not require either that the employee, her-
self/himself, had engaged in protected activity or that the em-
ployer had knowledge of such, in order to find the discharge in 
violation of the Act.  For example, in 
City Stationery, Inc
., 340 NLRB 523, 524 (2003), the Board held that neither the em-
ployee™s participation in protec
ted activity, nor the employer™s 
knowledge of such participation,
 are necessary to find a viola-
tion, where the discharge was part
 of a larger termination of 
employees who did participate in such activity with the em-
ployer™s knowledge. 
Here, there is no other valid reason presented for Eric Cvet-
nich™s discharge other than the protected concerted activity of 
Sherrie Cvetnich and Burge.
85  Accordingly, I conclude that the 
Respondent discharged Eric Cvet
nich because of the protected 
concerted activity of Sherrie Cvet
nich and Burge, in violation 
of Section 8(a)(1) of the Act, as alleged in the complaint. 
CONCLUSIONS OF 
LAW 1.  The Respondent is engaged in commerce within the 
meaning of Section 2(2), (6
), and (7) of the Act. 
2.  The Respondent, by discharging Sherrie Cvetnich, Teresa 
Burge, and Eric Cvetnich on October 16, 2009, has interfered 
with, restrained, and coerced employees in the exercise of the 
rights guaranteed in Section 7 of 
the Act in violation of Section 
8(a)(1) of the Act. 
3.  The unfair labor practices
 set forth above affect com-
merce within the meaning of Section. 
THE REMEDY As I have found that the Respondent discharged Sherrie 
Cvetnich, Teresa Burge, and Eric Cvetnich in violation of the 
Act, I will recommend the traditional remedy for such viola-
tion, of a cease and desist orde
r, reinstatement, backpay, and 
posting of an appropriate remedi
al notice.  The make whole 
remedy shall be computed in accordance with 
F. W. Woolworth 
                                                           
85 To the extent that the Respondent argues that Eric Cvetnich either 
played some role in the asserted po
or condition of portions of the Herit-
age building or the asserted partial dismantling of the building™s bank 

vault and selling-off of the removed pa
rts, and that such was a basis for 
his discharge, I am not persuaded.  Fi
rst, Eric Cvetnich testified, credi-
bly, that he sold the parts or ﬁscrapﬂ in order to fund supplies for the 
building, and Joseph testified that Er
ic Cvetnich told him that he was 
selling the scrap, and that Joseph, th
ereupon, inferred that Cvetnich was 
telling him that he was using the 
money obtained to fund supplies for 
the building.  Further, whatever su
spicions the Respondent may have 
had about what Eric Cvetnich used 
the money for, or his culpability in 
the asserted condition of the building, it admittedly took no action 
against Eric Cvetnich until October 
16, the date of the protected con-
certed activity. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 318 
Co., 90 NLRB 289 (1950), with interest at the rate prescribed in 
New Horizons, 283 NLRB 1173 (1987), compounded daily as 
set forth in Kentucky River Medical Center
, 356 NLRB 6 
(2010).  Finally, the notice shall 
also be posted electronically.  
J. Picini Flooring
, 356 NLRB 11 (2010). 
On these findings and conclusions
 of law, and on the entire 
record, including my credibility resolutions, I issue the follow-
ing recommended86 ORDER The Respondent, Random Acquisitions, LLC, with offices 
and place of business in Battle Creek, Michigan, its officers, 
agents, successors, and assigns, shall 
1.  Cease and desist from 
(a) Discharging employees because
 of their participation in 
protected concerted activities or because of the protected con-
certed activities of other employees. 
(b) In any like or related manne
r restraining, coercing, or in-
terfering with employees in the exercise of their Section 7 
rights. 2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer full re-
instatement to Sherrie Cvetnich, Teresa Burge, and Eric Cvet-

nich to their former jobs, or if 
those jobs no longer exist, offer 
them a substantially equivalent
 position, without prejudice to 
their seniority and other rights and privileges previously en-
joyed. 
(b) Make whole Sherrie Cvetni
ch, Teresa Burge, and Eric 
Cvetnich for any loss of earnings and other benefits suffered as 
a result of their discharges by the Respondent.  Backpay is to be 
computed as set forth in the remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove from 
its files any reference to the discharges of Sherrie Cvetnich, 
Teresa Burge, and Eric Cvetni
ch, and notify each of them in 
writing within 3 days thereafter that this has been done and the 
evidence of the unlawful actions will not be used against them. 
(d) Preserve, and within 14 days of a request, or such addi-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Region-
al Director, all payroll records, social security payment records, 
timecards, personnel records, and re
ports, and all other records, 
including electronic copy of the records if stored in electronic 
form, necessary to analyze th
e amount of backpay due under 
terms of this Order. 
(e) Within 14 days after service by the Region, post at its 
Battle Creek, Michigan facility copies of the attached notice 
marked as ﬁAppendix.ﬂ
87  Copies of the notice, on forms pro-
                                                           
86 In no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the Board shall, as provided in Sec. 

102.48 of the Rules, adopt the findings, conclusions, and recommended 
Order and all objections to them shal
l be deemed waived for all purpos-
es. 87 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
vided by the Regional Director 
of Region 7, after being signed 
by the Respondent™s authorized 
representative, shall be posted 
by the Respondent immediately upon receipt and maintained 
for 60 consecutive days in conspicuous places including all 
places where notices to employees are customarily posted.  
Reasonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by any other 
materials.  In addition to ph
ysical posting of paper notices, 
notices shall be distributed electronically, such as by email, 
posting on an intranet or an intern
et site, and/or 
other electronic means.  In the event that, during the pendency of proceedings, 
the Respondent has gone out of business or closed the facility 
involved in this proceeding, the Respondent shall duplicate and 
mail, at its expense, copies of the notice to all employees and 
former employees of the Respondent at any time since October 
16, 2009. 
APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to barg
ain with us on your be-
half 
Act together with other employees for your benefit and 
protection 
Choose not to engage in an
y of these protected activi-
ties. 
 WE WILL NOT
 discharge employees because they act together 
with other employees for th
eir benefit and protection. 
WE WILL NOT
 in any like or related manner interfere with, re-
strain, or coerce employees in the exercise of their Section 7 
rights. WE WILL
, within 14 days of the date of the Order, offer Sher-
rie Cvetnich, Teresa Burge, and Eric Cvetnich full reinstate-
ment to their former positions 
or, if those positions no longer 
exist, to substantially equivale
nt positions, without prejudice to 
their seniority or any other rights or privileges previously en-
joyed. 
WE WILL
, within 14 days of the date of the Order, remove 
from our files any references to the discharges of Sherrie Cvet-
nich, Teresa Burge, and Eric Cvetnich, and notify each of them 

in writing, within 3 days thereafte
r, that this has been done, and 
that such references will not be used against them. 
 RANDOM ACQUISITIONS
, LLC 319
WE WILL 
make Sherrie Cvetnich, Teresa Burge, and Eric 
Cvetnich whole for any loss of 
earnings and other benefits re-
sulting from our actions against them, less any interim earnings, 
plus interest.  RANDOM ACQUISITIONS
, LLC 
 